            19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 1 of 68

     Fill 1t1 this 111format1on to 1dent1fy your Cdse


     United States Bankruptcy Court for the:

     _ _ _ _ _ _ _ _ _ _ _ District of ~M~=ON"T~A=N~A=------

     Case number (If known): --------------,~Cb'J'apter you are filing under:
                                                                      !.l Chapter 7
                                                                       • Chapter 11
                                                                       D Chapter 12
                                                                      rEf Chapter 13                                                •   Check if this is an
                                                                                                                                        amended filing


 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17
 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A manied couple may file a bankruptcy case together-called a
Joint case--and In Joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car,"
 the answer would be yes if either debtor owns a car. When Information Is needed about the spouses separate1y, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in all of the forms.
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 Information. tf more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.


•Hf I         Identify Yourself

                                         About Debtor 1:                                               About Debtor 2 (Spouse Only In a Joint Case):
 1. Your full name
      Write the name thal is on your     Shannon
      government-issued picture                                                                         Dustin
      identification (for example,       First name                                                    First name
      your driver's license or            Lynnette                                                      John
      passport).                         Middle name                                                   Middle name
      Bring your picture                  Bunker                                                        Bunker
      identification to your meeting     Last name                                                     Last name
      with the trustee.
                                         Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2.    All other names you                Shannon
      have used in the last 8            First name                                                    First name
      years
                                         Ll'.nnette
      Include your married or            Middle name                                                   Middle name
      maiden names.                      Aeelebr
                                         Last name                                                     Last name

                                         Shannon
                                        First name                                                     First name
                                         Lynnette
                                         Middle name                                                   Middle name
                                         Bunker
                                         Last name                                                     Last name




3.   Only the last 4 digits of
                                        XXX           XX - 7841 _ _ _ _ __                             XXX          XX -       5112 _ _ _ _ __
     your Social Security
     number or federal                  OR                                                            OR
     Individual Taxpayer
     ldantiflcaUon number               9xx - xx                                                      9xx - xx
     (ITIN)

Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 2 of 68


                                              Bunker                                           Case number (iflmown)>_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1      Shannon Lynnette
              Flral:Name-




                                 About Debtor 1:                                                   About Debtor 2 (Spouse Only In a Joint Case):


,. Any business names                                                                              la   I have not used any business names or EINs.
   and Employer                  GZl   I have not used any business names or E1Ns.
   Identification Numbers
   (EIN) you have used In
   the last 8 years              Business name                                                     Business name

    lndude trade names and
    doing business as names      Business name                                                     Business name



                                                                                                   EIN-



                                 EIN-                                                              EIN-




                                                                                                   If Debtor 2 lives at a different address:
•· Where you live


                                  1120 Cannon St 2                                                  I 120 Cannon St 2
                                 Number          Street                                             Number         Street




                                 Helena                                   MT         59601          Helena                                   MT       59601
                                                                          State     ZIP Code        City                                    State     ZIP Code
                                 City

                                  Lewis And Clark                                                   Lewis And Clark
                                 County                                                             County


                                 If your malllng address Is different from the one                  If Debtor 2's malling address Is different from
                                 above, fill It In hare. Note that the court will send              yours, fill it in here. Note that the court will send
                                 any notices to you at this mailing address.                        any notices to this mailing address.


                                  Po Box5811                                                        Po Box 5811
                                 Number          Street                                             Number         Street



                                 P.O. Box                                                           P.O. Box

                                  Helena MT                                       59604             Helena MT                                       59604
                                 City                                     State     ZIP Code        City                                    State      ZIP Code




 s. Why you are choosing          Check one:                                                        Check one:
     this district lo Ille for                                                                      ~ Over the last 180 days before filing this petition,
                                  QI    Over the last 180 days before filing this petition,
     bankruptcy                         I have lived in this district longer than in any              I have lived in this district longer than In any
                                        other district.                                               other district.

                                  •     I have another reason. Explain.                             •      1have another reason. Explain.
                                                                                                           (See 28 U.S.C. § 1408.)
                                        (See 28 U.S.C. § 1408.)




 Official Form 101                             Voluntary Petition for Individuals FIiing for Bankruptcy                                        page2
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 3 of 68


Debtor 1       Shannon Lynnette              Bunker                                       Case numbertlfknown,__ _ _ _ _ _ _ _ _ _ __
                                             Lall Name




•Mil         Tell the Court About Your Bankruptcy Case


7. The chapter of the             Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                  ~ Chapter?
     under
                                  •   Chapter 11

                                  •   Chapter 12
                                  [D Chapter 13

8.   How you will pay the fee     [DI will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                     local court for more details about how you may pay. Typically, if you are paying the fee
                                     yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                     submitting your payment on your behalf, your attorney may pay with a credit card or check
                                     with a pre-printed address.

                                  •   I need to pay the fee In installments. If you choose this option, sign and attach the
                                      Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                  ia-1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                      less than 150% of the official poverty line that applies to your family size and you are unable to
                                      pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                      Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petttion.



9.   Have you flied for           [iiNo
     bankruptcy within the
     last 8 years?                foves.     District                             When                     Case number
                                                                                         MM/ DD/YYYY

                                             District                             When                     case number
                                                                                         MM/ 00/YYYY
                                             District                             When                     Case number
                                                                                         MM/ DD/YYYY



10. Are any bankruptcy
     cases pending or being
                                  fii No
     filed by a spouse who Is     rEf Yes.   Debtor                                                        Relationship to you
     not filing this case with               Dlsb'ict                             When                     Case number, If known
     you, or by a business                                                               MM/DD /YYYY
     partner, or by an
     affiliate?
                                             Debtor                                                        Relationship to you

                                             District                             When                     Case number, if known
                                                                                          MM/DD/YYYY



11. Do you rent your              [\JfNo.    Go to line 12.
     residence?                   rcrves. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                          residence?

                                             ICf No. Go to line 12.
                                             µ-ves. Fill out Initial Statement About an Eviction Judgm9fJt Against You (Form 101A) and file it with
                                                this bankruptcy petition.



Official Form 101                            Voluntary Petition for lndlvlduals Flllng for Bankruptcy                                 page3
            19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 4 of 68


Debtor 1         Shannon Lynnette                           Bunk.er                                        Case number (/fknownf,_ _ _ _ _ _ _ _ _ _ _ _ __
                Finrl Nam11    Middle NilfflO              LastNem11




              Report About Any Businesses You own as a Sole Proprietor


12.   Are you a sole proprietor                 ["ti" No. Go to Part 4.
      of any full- or part-time
      business?                             ID Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                          Name of business, if any
      Individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                          Number          Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                           City                                                  state       ZIP Code


                                                          Check the appropriate box to describe your business:

                                                          p- Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                          p- Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          [O' Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          [O' Commodity Broker (as defined In 11 U.S.C. § 101(6))
                                                          r'2f None of the above
13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a smalJ business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                121 No.   I am not filing under Chapter 11.
      For a definition of small
      business debtor, see
      11 U.S.C. § 101(51D).
                                                •   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                        the Bankruptcy Code.

                                                •   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


              Report If You own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                      .z1 No
      property that poses or Is
      alleged to pose a threat                   D Yes.     What is the hazard?
      of Imminent and
      identifiable ha2ard to
      public health or safety?
      Or do you own any
      property that needs                                   If immediate attention is needed, why ls It needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                            Where is the property? ~ ~ - - - ~ - - - - - - - - - - - - - - - - - - - - -
                                                                                     Number       Street




                                                                                     City                                        ~           ZIPCode


Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                  page4
            19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 5 of 68


Debtor 1         Shannon Lynnette                         Bunker                                            Case numbeq1r1cnown~-------------
                First Namt1    Middle Nllme




              Explaln Your Efforts to Receive a Briefing About CredN Counseling

                                              About Debtor 1:                                                  About Debtor 2 (Spouse Only In a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                   You must check one:                                              You must check one:
      counseling.
                                              ~ I received a briefing from an approved credit                  '211 received a briefing from an approved credit
                                                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                 filed this bankruptcy petition, and I received a                   flied this bankruptcy petition, and I received a
      receive a briefing about credit             certificate of completion.                                       certificate of completion.
      counseling before you file for
                                                  Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                  plan, if any, that you developed with the agency.                plan, if any, that you developed with the agency.
      truthfully check one of lhe
      following choices. If you
      cannot do so, you are not
                                              •   I received a briefing from an approved credit                •   I receJved a briefing from an approved credit
                                                  counseling agency within the 180 days before I                   counseling agency within the 180 days before I
      eligible to file.
                                                  filed this bankruptcy petition, but I do not have a              filed this bankruptcy petition, but I do not have a
                                                  certificate of complatlon.                                       certificate of completion.
      If you file anyway, the court
                                                  Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                  you MUST file a copy of the certificate and payment              you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                  plan, if any.                                                    plan, if any.
      you paid, and your creditors
      can begin collection activities
      again.
                                              •   I certify that I asked for credit counseling                 •   I certify that I asked for credit counseling
                                                  services from an approved agency, but was                        services from an approved agency, but was
                                                  unable to obtain those services during tha 7                     unable to obtain those services during the 7
                                                  days after I made my request, and exigent                        days after I made my request, and exigent
                                                  circumstances merit a 30-day temporary waiver                    circumstances merit a 30-day temporary waiver
                                                  of the requirement.                                              of the requirement.
                                                  To ask for a 30-day temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                                  requirement, attach a separate sheet explaining                  requirement, attach a separate sheet explaining
                                                  what efforts you made to obtain the briefing, why                what efforts you made lo obtain the briefing, why
                                                  you were unable to obtain it before you filed for                you were unable to obtain it before you filed for
                                                  bankruptcy, and vdlat exigent circumstances                      bankruptcy, and what exigent circumstances
                                                  required you to file this case.                                  required you to fikl this case.

                                                  Your case may be dismissed if the court is                       Your case may be dismiss~ if the court is
                                                  dissatisfied with your reasons for not receiving a               dissatisfied with your reasons for not receiving a
                                                  briefing before you filed for bankruptcy.                        briefing before you filed for bankruptcy.
                                                  If the court is satisfied wtth your reasons, you must            If the court is satisfied with your reasons, you must
                                                  still receive a briefing within 30 days after you file.          still receive a briefing within 30 days after you file.
                                                  You must file a certificate from the approved                    You must file a certificate from the approved
                                                  agency, along with a copy of the payment plan you                agency, along with a copy of the payment plan you
                                                  developed, if any. If you do not do so, your case                developed, if any. If you do not do so, your case
                                                  may be dismissed.                                                may be dismissed.
                                                  Any extension of the 30-day deadline is granted                  Any extension of the 3Ck:tay deadline is granted
                                                  only for cause and Is limited to a maximum of 15                 only for cause and Is limited to a maximum of 15
                                                  days.                                                            days.

                                              •   I am not required to receive a briefing about
                                                  credit counseling because of:
                                                                                                               •   I am not required to receive a briefing about
                                                                                                                   credit counseling because of:

                                                  •   Incapacity.    I have a mental illness or a mental
                                                                     deficiency that makes me
                                                                                                                   D   Incapacity.    I have a mental Illness or a mental
                                                                                                                                      deficiency that makes me
                                                                     Incapable of reaUzing or making                                  incapable of realizing or making
                                                                     rational decisions about finances.                               rational decisions about finances.

                                                  •   Disability.    My physical disability causes me
                                                                     to be unable to participate in a
                                                                                                                   •   Disability.    My physical disability causes me
                                                                                                                                      to be unable to participate in a
                                                                     briefing in person, by phone, or                                 briefing in person, by phone, or
                                                                     through the internet, even after I                               through the internet, even after I
                                                                     reasonably tried to do so.                                       reasonably tried to do so.
                                                  •   Active duty. I am currently on active military
                                                                   duty in a military combat zone.
                                                                                                                   •   Active duty. I am currenUy on active military
                                                                                                                                      duty in a military combat zone.

                                                  lf you believe you are not required to receive a                 If you believe you are not required to receive a
                                                  briefing about credit counseling, you must file a                briefing about credit counseling, you must file a
                                                  motion for waiver of credit counseling with the court.           motion for waiver of credit counseling with the court.




Official Form 101                                       Voluntary Petition for Individuals Fillng for Bankruptcy                                       page 5
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 6 of 68


              Shannon Lynnette                               Bunk.er                                        Case number{if~l>PWl1L_ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
             fl!'$\ Niim11   Middl<lt>latne




            Answer These Question• for Reporting Purpose•

                                              16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                          as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                     I•   No. Go to line .16b.
                                                    U Yes. Go to line 17.
                                              16b.   Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                     money for a business or Investment or through the operation of the business or investment.

                                                    ~ No. Go to line 16c.
                                                    [O Yes. Go to line 17.
                                              16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
    Chapter7?                                 rt:J' No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after                fm Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property Is                                administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                          llJ No
    administrative expenses
    are paid that funds will be                           •       Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                     IEf 1-49                                rcr,   .ooo-5.ooo                            IEf25,001-50,000
                                                                                      rcr                                          rcr
                                          1
    you estimate that you                           5().99                                  5,001-10.000                              50.001-100.000
    owe?
                                                    1.. 0().199                       jO 10,001-25,000                             p- More than 100,000
                                                    20().999

10. How much do you                           rt2f $0-$50,000                         fO $1,000.001-$10 million                    •     $500,000,001-$1 billion
    estimate your assets to                   [Cf$50,001-$100,000                      j0$10,ooo,001-$so million                   •     $1,000,000,001-$10 billion
    be worth?                                 p-$100,001-$500,000                      p-;150,000,001-$100 million                 •     $10,000,000,001-$50 billion
                                              p-$500,001-$1 million                   JCT$100,000,001-$500 million                 •     More than $50 billion

20. How much do you                           rcr   $0-$50,000                         0    $1,000,001-$10 million                 •
                                                                                                                                   •
                                                                                                                                         $500,000,001-$1 billion
    estimate your llabllltles                 fO $50,001-$100,000                      flJ:$10,000,001-$50 million                       $1,000,000,001-$10 billion
    tobe?                                     ~ $100,001-$500,000                      [•   $50,000,001-$100 million               •     $10,000,000,001-$50 billion
                                              j0$500,001-$1 million                    ,:f$100,000,001-$500 million                •     More than $50 billion

f %11 Sign Below
                                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                         correct.
                                              If I have chosen to file under Chapter 7, I am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
                                              of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                              under Chapter 7.
                                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                               this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                               I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                               with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                               18 U.S.C. §§ 152. 1341, 1519, and 3571.



                                                    Signature of Debtor 1                                            Signature of Debtor 2


                                                    Executed on         ~~~=~=-=-
                                                                        MM I DD IYYYY
                                                                                                                     Executed on
                                                                                                                                   MM/ DD       /YYVY


Official Form 101                                            Voluntary Petition for lndlvlduala FIiing for Bankruptcy                                     page 6
          19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 7 of 68


~btor 1        Shannon Lynnette                        Bunker                                        Case number{if/(l'!own,__ _ _ _ _ _ _ _ _ _ _ __
              Flllll Name   Middle Name              La&lr.&me




                                          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, If you are             to proceed under Chapter 7, 11, 12, or 13 of tide 11, United States Code, and have explained the relief
represented by one                        available under each chapter for which the person is eligible. I also certify that 1· have delivered to the debtor(s)
                                          the notice required by 11 U.S.C. § 342(b) and, In a case In which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                          X                                                                   Date
                                              Signature of Attorney for Debtor                                               MM         DD /YYYY




                                              Printed name


                                              Finn name


                                              Number      Street




                                              City                                                           State           ZIP Code




                                              Contact phone _ _ _ _ _ _ _ _ _ _ _ _ __                       Email address




                                              Bar number                                                     State




Official Form 101                                    Voluntary Petition for Individuals Flllng for Bankruptcy                                      page?
          19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 8 of 68


D®ror1        Shannon Lynnette                      Bunker                                      Case number (lfknown),_ _ _ _ _ _ _ _ _ _ _ _ __
              Fnl Name   Mldde Name               Last Name




For you if you are filing this             The law allows you, as an individual. to represent yourself in bankruptcy court. but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long-term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful. you must correctly file and handle your bankruptcy case. The rules are very
need to Ille this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                                           case, or you may lose protections, including the benefit of the automatic stay.
                                           You must list all your property and debts in lhe schedules !hat you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                           cases are randomly audited to detennine if debtors have been accurate, truthful, and complete.
                                           Bankruptcy fraud is a serious crimei you could be fined and imprisoned.
                                           If you decide to file without an attorney, the court expects you to follow the rules as If you had
                                           hired an attorney. The court will not treat you differentty because you are filing for yourself. To be
                                           successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.

                                           Are you aware that filing for bankruptcy is a serious action with long,-tenn financial and legal
                                           consequences?
                                           •   No

                                       0·· Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                           inaccurate or incomplete, you could be fined or imprisoned?
                                           •   No

                                       0•· Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           •   No
                                           •   Yes. Name of Person,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Fonn 119).



                                           By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                           have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                           attorney may cause me to lose my rights or property ff I do not property handle the case.


                                      JC
                                            Signature of Debtor 1                                        Signature of Debtor 2

                                           Date                                                          Date
                                                              MM/DO   /YYYY                                              MM/     DD /YYYY

                                           Contact phone      4064395526                                 Contact phone

                                           Cell phOne                                                    Cell phone

                                           Email address                                                 Email address



Official Form 1O1                                 Voluntary Petition for Individuals FIiing for Bankruptcy                                  page8
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 9 of 68


  Fill 111 this mfonn.1t1011 to 1dcnt1fy your case


  Debtor 1            Shannon                       Lynnette                   Bunker
                      Fntt«ime                      Middle Name

  Debtor 2             Dustin                    John                    Bunker
  (Spouse, if ming)   o,_"'!,.."-,.","---------;M-.c..,.~."'-'--------'7',~","
                                                                             ...
                                                                              =,-----
  United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

  Case number
                      (If known)
                                                                                                                                                                     0   Check ff this is an
                                                                                                                                                                         amended filing



 Official Form 106Sum
 Summary of Your Assets and Liablllties and Certain Statistical Information                                                                                                         12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responslbla for supplying correct
lnfonnatlon. FIii out all of your schedules first; then complete the lnfonnatlon on this form. If you are filing amended schedules after you file
your orlglnal forms, you must fill out a new Summary and check the box at the top of this page.


Fili           Summarize Your Assets


                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own
 1. Schedule IVB: Property (Official Form 106NB)
    1a. Copy line 55, Total real estate, from Schedule NB ........................ .,, .... .                                                                        $ 0



    1b. Copy line 62, Total personal property, from Schedule A/8 ................................................................ .                                  $   250

    1c. Copy line 63, Total of all property on Schedule A/8 .............................. ..
                                                                                                                                                                     $   250


Fifi          Summarize Your Liabilities


                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A. Amount of claim, at the bottom of the last page of Part 1 of Schedule D ...                                           $_..__ _ __


3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line Be of Schedule EIF                                                                   $ 0


   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF .......................................
                                                                                                                                                                 +   $   131072


                                                                                                                                  Your total liabllltles             $ 131072



Fili          Summarize Your Income and Expenssa


4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule 1..........................................................................................            $   574

5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J .................................................................................................. .       $ __,2,,,3"'92,___ _




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                               page1of2
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 10 of 68

    Debtor1         Shannon Lynnette                   Bunker                                         Case number(ifknmml,_ _ _ _ _ _ _ _ _ _ _ _ __
                                   Middle Nam•




                  Answer Th-• Queatlons for Administrative and Statistical Records

    6. Are you flllng for bankruptcy under Chapters 7, 11, or 137

      ~ o . You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
      L.:}es


    7. What kind of debt do you have?

       ~ Your debts are primarily consumer debts. Consumer debts are those ~incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101(8), Fill out lines S.9g for statistical purposes. 28 U.S.C. § 159.

       0      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
              this form to the court with your other schedules.



    B. From the Statement of Your Current Monthly Income: Copy your total current monthly Income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                         $ 574




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                             Total claim

         From Part 4 on Schedule EIF, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                      $   0


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                             $    0

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                   $    0


       9d. Student loans. (Copy line 61.)                                                                    $    836%

       9e. Obligatlons arising out of a separation agreement or divorce that you did not report as                0
                                                                                                             $
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$     0


       9g. Total. Add lines 9a through 9f.                                                                   $    836%




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical lnfonnation                                             page 2 of 2
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 11 of 68

Fill 1n this 1nfo1mat1011 to 1dcnt1fy your cc1sc and this til1nq



Debtor 1          Shannon                       Lynnette                 Bunker
                  ~-ccc;,,~--'----------;......,ili'i,i=-=,~-----""='""'"'•"'"•- - - - -
Debtor 2           ~D=us,,,t,,,in"------------'J"'o"h"n'---------"Bceu,,,n,,,k:,:e,_r_ _ _ __
(Spouse,tfflllng) FhtName                       MlddleName                  Ln1Name


United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

Case number
                                                                                                                                             •   Check if this is an
                                                                                                                                                 amended filing

 Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15
In each category, separately 11st and describe Items. List an asset only once. If an asset fits In more than one category, 11st the asset In the
category where you think It fits best. Be as complete and accurate as possible. If two married people are flllng together, both are equally
responsible for supplying correct lnfonnatlon. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (If known). Answer every question.

             Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equttable Interest Jn any residence, building, land, or similar property?
  l6iJ No. Go to Part 2.
  fO Yes. Where is the property?
                                                                     What is the property? Check all that apply.
                                                                  •       Single•family home
                                                                                                                    Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
    1.1.
           Street address, If available, or other desaiptlon
                                                                  •       Duplex or multi-unit b1..1ilding          Creditors Who Have Claims Secured by Property.

                                                                  D       Condominium or cooperative                Current value of the         Currant value of the
                                                                  •       Manufactured or mobile home               entire property?             portion you own?
                                                                     D    Land                                      $._ _ _ _ __                 $,_ _ _ __
                                                                     D    Investment property

           City                            State      ZIP Code
                                                                     D    nmeshare                                  Describe the nature of your ownership
                                                                     0    Other _ _ _ _ _ _ _ _ _ _ __              interest (such as fee simple, tenancy by
                                                                                                                    the entireties, or a llfe estate), If known.
                                                                  Who has an interest In the property? Check one.
                                                                  •      Debtor 1 only
                                                                  D Debtor 2 only
           County
                                                                  D Debtor 1 and Debtor 2 only                      •   Check If this Is community property
                                                                                                                        (see Instructions)
                                                                  D At least one of the debtors and another
                                                                  Other infonnatlon you wish to add about this Item, such as local
                                                                  property identification number: _ _ _ _ _ _ _ _ _ _ _ __
  If you own or have more than one, list here:
                                                                 What Is the property? Check all that apply.
                                                                                                                    Do not deduct secured claims or exemptions. Put

    1.2.
                                                                 •       Single-family home                         the amount of any secured claims on Schedule 0:
                                                                                                                    Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description
                                                                 D     Duplex or multi-unit building
                                                                 •     Condominium or cooperati,.,e                 Current value of the         Current value of the
                                                                 D     Manufactured or mobile home                  entire property?             portion you own?
                                                                 0       Land                                       $ _ _ _ _ _ __               $,_ _ _ _ __
                                                                 •     Investment property
           City                            State     ZIP Code
                                                                 •     Timeshare                                    Describe the nature of your ownership
                                                                                                                    Interest (such as fee simple, tenancy by
                                                                 0     Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                    the entireties, or a life estate), If known.
                                                                 Who has an Interest In the property? Check one.
                                                                 •    Debtor 1 only
           County                                                D Debtor 2 only
                                                                 D Debtor 1 and Debtor 2 only                       0   Check tf this Is community property
                                                                 D At least one of the debtors and another              (see instructions)

                                                                 Other lnfonnatlon you wish to add about this Item, such as loc:al
                                                                 property Identification number: _ _ _ _ _ _ _ _ _ _ _ __


Official Form 106A/B                                             Schedule A/B: Property                                                                page 1
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 12 of 68
 Debtor 1              Shannon Lynnette                       Bunker                                                Case number (lfkrnlwn,,__ _ _ _ _ _ _ _ _ _ _ _ __
                       FRI.Name                               lal!IINama




                                                                            What Is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put
     1.3.                                                                   •     Single-family home                              the amount of any secured claims on Schedule D:
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description          D     Duplex or multi.unit building
                                                                            •     Condominium or cooperative                      Current value of the
                                                                                                                                  entire property?
                                                                                                                                                            Current value of the
                                                                                                                                                            portion you own?
                                                                            D     Manufactured or mobile home
                                                                            •     Land
                                                                                                                                  $,_ _ _ __                $._ _ _ _ _ __
                                                                            D     Investment property
                City                            State      ZIP Code         D     Timeshare                                       Describe the nature of your ownership
                                                                            •     Other _ _ _ _ _ _ _ _ _ _ __                    Interest (such as fee simple, tenancy by
                                                                                                                                  the entireties, or a llfe estate}, If known.
                                                                            Who has an Interest In the property? Check one.

                County
                                                                            •    Debtor 1 only
                                                                            D Debtor 2 only
                                                                            D Debtor 1 and Debtor 2 only                          •   Check if this is community property
                                                                            • At least one of the debtors and another                 (see instructions)

                                                                           Other lnfonnatlon you wish to add about this Item, such as local
                                                                           property identfflcatlon number: _ _ _ _ _ _ _ _ _ _ _ __




f§fj             Describe Your Vehicles


Do you own, lease, or have legal or equitable Interest In any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedufe G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
  ~No
   P-Yes

   3.1.         Make:                                   Gmc                Who has an Interest In the property? Check one.       Do not deduct secured claims or exemptions. Put
                Model:                        Sierra 1500                  D Debtor 1 only                                       the amount of any secured claims on Schedule D:

            Year:                                   2011                   • Debtor 2 onty                                        Credftors Who Have Claims Secured by Property.


                                                 80,500
                                                                           al Debtor 1 and Debtor 2 only                         Current value of the      Current value of the
            Approximate mileage:
                                                                           •    At least one of the debtors and another
                                                                                                                                 entire property?          portion you own?
            Other information:

            I   Truck                                                      D Check if this is community property (see            $0                        $0
                                                                                Instructions)
            '




   If you own or have more than one, describe here:

   3.2.     Make:                                                          Who has an Interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
            Model:                                                         D Debtor 1 only                                       the amount of any secvred claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
            Year:
                                                                           Q Debtor 2 only
                                                                           D Debtor 1 and Debtor 2 only                          Cun-ent value of the      Current value of the
            Approximate mileage:
                                                                           •       one
                                                                                At least    of the debtors and another
                                                                                                                                 entire property?          portion you own?
            Other information:
            ,-------                                                       • Check If this Is community property (see            $,_ _ _ __                $,_ _ _ _ __
                                                                                instructions)




Official Form 106A/8                                                       Schedule A/B: Property                                                                 page2
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 13 of 68
                     Shannon Lynnette                Bunker                                             Case number(lt'kml1¥11l,_ _ _ _ _ _ _ _ _ _ _ _ __
                   Fir51.Namo     Mld!la Nama       Lat Name




    3.3.     Make:                                              Who has an Interest In the property? Check one.       Do not deduct sscured claims or exemptions. Pul
             Model:                                            fCfDebtor 1 only                                       the amount of any secured claims on Schedule D:
                                                                                                                      Creditors Who Have Claims Secured by Property.
             Year;
           Approximate mileage:
             Other information:
                                                               ij   Debtor 2 only
                                                                    Debtor 1 and Debtor 2 only
                                                                    A1. least one of the debtors and another
                                                                                                                      Current value of the
                                                                                                                      entire property?
                                                                                                                                                Current value of the
                                                                                                                                                portion you own?


           !                    --------~                       • Check If this Is community property (see            $._ _ _ _ __              $,_ _ _ __
                                                                    instructions)
           '----                -------


    3.4.     Make:                                              Who has an Interest In the property? Check one.       Do not deduct secured claims or exemptions. Put

           Model:                                              ID Debtor 1 only                                       the amount of any secured claims on Schedule D:
                                                                                                                      Creditors Who Have Claims Secured by Property.
           Year:
           Approximate mileage:                                fg   Debtor 2 only
                                                                    Debtor 1 and Debtor 2 only
                                                                    At least one of the debtors and another
                                                                                                                      Cun-ent value of the
                                                                                                                      entire property?
                                                                                                                                                Current value of the
                                                                                                                                                portion you own?

           Other information:

                                                          i     •   Check if this is community property (see
                                                                    instructions)
                                                                                                                      $ _ _ _ _ __              $ _ _ _ _ _ __

                                           _ _ _J



4. Watercraft, aircraft, motor homes, ATVs and other recreatlonal vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   /IZf No
   [cr Yes

    4.1.   Make:                                               Who has an Interest in the propeny? Checlc one.        Do not deducl secured claims or exemptions. Put
           Model:                                              • Debtor 1 only                                        the amount of any secured claims on Schedule D:

                                                               • Debtor 2 only                                        Cred;tors Who Have Claims Secured by Property.
           Year:
                                                               • Debtor 1 and Debtor 2 only                           Current value of the
           other information:                                  • At least one of the debtors and another              entire property?
                                                                                                                                                Current value of the
                                                                                                                                                portion you own?

                                                               • instructions)
                                                                 Check If this Is community property (see             $,_ _ _ __                $,_ _ _ _ __



   If you own or have more than one, list here:

    4.2.   Make:                                               Who has an Interest in the property? Check one.        Do not deduct secured claims or exemptions. Put

           Model:                                              • Debtor 1 only                                        the amount of any secured claims on Schedule D:

                                                               • Debtor 2 only                                        Creditors Who Have Claims Secured by Property,
           Year:
                                                               • Debtor 1 and Debtor 2 only                           Current value of the      Current value of the
           Other inform8tion:
                                                               • At                 debtors
                                                                      least one of the        and another
                                                                                                                      entire property?          portion you own?

                                                                                                                      $._ _ _ _ __
                                                               • instructions)
                                                                 Chec:k If this Is community property (see
                                                                                                                                               $,_ _ _ __

                                                .   _,i




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                          L   0
   you have attached for Part 2, Write that number here .......................                                     ··---····· ,+            r'---''--------
                                                                                                                                             L----------..J




Official Form 106A/B                                            Schedule A/8: Property                                                                 page 3
                 19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 14 of 68
 Debtor1               Shannon Lynnette               Bunker                                        Case numberi"kno"'"l,_ _ _ _ _ _ _ _ _ _ _ _ __
                       Find.NIIITI$                   LaslNama




1651              Describe Your Personal and Household Items

 Do you own or have •ny legal or equitable Interest In any of the following Items?                                                                  Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                    or exemptions.
6. Household goods and furnishings
      Examples: Major appllances, fumiture, linens, china, kitchenware
     f5 No
     ~ Yes. Describe......... Mic. House Hold Goods - Residence

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including cell phones, cameras. media players, games
     ~ No
     fO Yes. Describe......... .                                                                                                                        $, _ _ _ _ _ __

8. Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ~No
     fU Yes. Describe.                                                                                                                               $._ _ _ _ _ _ __

9. Equipment for sports and hobbles
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical Instruments
     Rj     No
     f"1J   Yes. Describe......... .                                                                                                                 $. _ _ _ _ _ _ __

10. Firearms
      Examples: Pistols, tifles, shotguns, ammunition, and related equipment
     ~No
     fOYes. Describe.
                                                                                                                                                     $

11.ClothOB
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     fa No
     ~ Yes. Describe .......... Misc. Clothing - Residence

12.Jewelry
      Examples; Everyday jewelry, costume jewelry, engagement rings, wedding rings, heir1oom jewelry, watches, gems,
                gold, silver
     fliO No
     [a Yes. Describe .... ,                                                                                                                        $,_ _ _ _ _ __

13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     /ii No
     fCf Yes. Describe...........                                                                                                                   $,_ _ _ _ __

14. Any other personal and household items you did not already 11st. Includlng any health aids you did not 11st

     fii" No
     [[J"" Yes. Give specific                                                                                                                       $._ _ _ _ _ __
            infonnation .......... ..

15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                                            250
     for Part 3. Write that number here ...........                                                                   .......................   +   $




Official Form 106A/B                                             Schedule A/B: Property                                                                         page 4
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 15 of 68
Debtor 1                Shannon Lynnette                             Bunker                              Case number {iflmownL_ _ _ _ _ _ _ _ _ _ _ _ __
                       Fir81Name             Mlddl9 Name




fMii              Describe Your Financial Assets

Do you own or have any legal or equitable Interest In any of the following?                                                           Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured claims
                                                                                                                                      or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

  fm No
  [D Yes.                                                                                                           Cash:.             $._ _ _ _ _ __



17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

  fi'.i    No
  fCl" Yes.....................                                                  Institution name:


                                             17.1. Checking account:             _________________________                             $,_ _ _ _ _ _ __

                                             17.2. Checking acoount:             _______________________                               $._ _ _ _ _ _ __
                                             17.3. Savings   account:            _______________________                               $._ _ _ _ _ _ __

                                             17.4. Savings account:              _________________________                             $.________

                                             17.5. Certificates of deposit:      _________________________                             $,_ _ _ _ _ _ __

                                             17.6. Other financial account:      _________________________                             $._ _ _ _ _ _ __

                                             17.7. Other financial account:     _________________________                              $
                                                                                                                                        ·-------
                                             17.8. other financial account:     _________________________                              $.________

                                             17.9. Other financial   account:   _________________________                              $,_ _ _ _ _ _ __




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage finns, money market accounts
  fijJ No
  fQ Yes                                     Institution or issuer name:

                                                                                                                                       $

                                                                                                                                       $

                                                                                                                                       $




19. Non~publlcly traded stock and Interests In Incorporated and unincorporated businesses, including an Interest in
    an LLC, partnership, and jO,nt venture

  [ijf No                                    Name of entity:                                                        % of ownership:
  fO Yes. Give specific                                                                                             _ _ _ _ _%
                                                                                                                                       $
          information about
          them ........ ,............... .                                                                         _ _ _ _ _%
                                                                                                                                       $
                                                                                                                   _ _ _ _ _%          $._ _ _ _ _ __




Official Form 106A/B                                                            Schedule A/B: Property                                             pages
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 16 of 68
 Debtor 1            Shannon Lynnette                             Bunker                            Case number (ifkntiwrr),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                     FntN11n1e          Middle Name
                                                               """"'"'

20. Government and corporate bonds and other negotlable and non-negotiable Instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-,negotiable Instruments are those you cannot transfer to someone by signing or delivering them.

   ~No
   [O Yes. Give specific                Issuer name:
          information about                                                                                                          $,_ _ _ _ __
          them ..
                                                                                                                                     $._ _ _ _ _ __
                                                                                                                                     $._ _ _ _ _ __


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit~sharing plans

   ~ No
   IEf Yes. List each
          account separately.           Type of account:           Institution name:

                                        401(k) or similar plan:    ___________________________                                       $,________

                                        Pension plan:              ___________________________                                       $,_ _ _ _ _ _ __

                                        IRA:                       ______________________                                            $._ _ _ _ _ __

                                        Retirement account         ___________________________                                       $________

                                        Keogh:                     _________________________                                         $._ _ _ _ _ _ __

                                        Additional account:        ___________________________                                       $.________

                                        Additional account:        ___________________________                                       $._ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities {electric, gas, water). telecommunications
   companies, or others

  ~No
  [IT Yes.                                                    Institution name or Individual:

                                        l::lectric:                                                                                  $_ _ _ _ _ __
                                        Gas:
                                                                                                                                     $~------
                                        Heating oil:                                                                                 $_ _ _ _ _ __
                                        Securtty deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __            $_ _ _ _ _ __

                                        Prepaid rent:                                                                                $,_ _ _ _ __
                                        Telephone:                                                                                   $_ _ _ _ __

                                        Water:                                                                                       $_ _ _ _ __

                                        Rented furniture:                                                                            $_ _ _ _ __
                                        Other.                                                                                       $_ _ _ _ __



23.Annuitles (A contract for a periodic payment of money to you, either for life or for a number of years)

  jl;Zf   No
  [IT Yes ... ,.................... .   Issuer name and description:
                                                                                                                                     $_ _ _ _ __
                                                                                                                                     $_ _ _ _ __
                                                                                                                                     $_ _ _ _ _ __


Official Form 106A/B                                                       Schedule A/B: Property                                              page 6
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 17 of 68
 Debtor 1           Shannon Lynnette                                Bunker                                        Case number (il'knowl!)c__ _ _ _ _ _ _ _ _ _ _ __
                   FRtName                                         LaetName




24.lnterests In an edu-.atlon IRA, In an account In a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1 ).
  ~No
  fO Yes       ....................................   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                           $,_ _ _ _ __
                                                                                                                                                           $,_ _ _ _ __
                                                                                                                                                           $,_ _ _ _ _ __


25. Trusts, equitable or future interests In property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

  fiiI No
  fEf Yes. Give specific
        information about them                                                                                                                             $_ _ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
 ~No
 [1:1 Yes. Give specific
      information about them. ...                                                                                                                          $,_ _ _ _ _ __


27. Licenses, franchises, and other general Intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
  fl!   No
  ro Yes.    Give specific
        information about them                                                                                                                             $,_ _ _ _ __


Money or property owed to you?                                                                                                                             Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
  fal" No
  ro    Yes. Give specific information
                                                                                                                                 Federal:              $
             about them, including whether
             you already filed the returns                                                                                       State:                $
             and the tax years ....................... .
                                                                                                                                 Local:                $


29. Famlly support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
  ~     No
  fEi Yes. Give specific information..
                                                                                                                                Alimony:                   $._ _ _ _ _ __
                                                                                                                                Maintenance:               $,_ _ _ _ _ __
                                                                                                                                Support,                   $,_ _ _ _ _ __
                                                                                                                                Divorce settlement:        $, _ _ _ _ _ __
                                                                                                                                Property settlement:       $._______
30. Other amounts someone owes you
  Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else
  [al" No
  fO Yes. Give specific information...............
                                                                                                                                                           $,_ _ _ _ _ __



Official Form 106A/B                                                          Schedule A/8; Property                                                                 page 7
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 18 of 68
 Debtor 1          Shannon Lynnette                      Bunker                                            Case number ( l l ' k n o W I I ) , ~ - - - - - - - - - - - - -
                   FhtNama        Middle Name




31. Interests In Insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
  ~       No
  ro Yes. Name        the insurance company
                of each policy and list its value ...
                                                      Company name:                                           Beneficiary:                                 Surrender or refund value:

                                                                                                                                                           $ _ _ _ _ _ __
                                                                                                                                                           $. _ _ _ _ __
                                                                                                                                                           $._ _ _ _ __

32. Any intereat in property that ia due you from aomeone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
  ~       No
  iC Yes. Give specific infonnation                                                                                                                        $_ _ _ _ _ __


33. Claims against third parties, whether or not you have flied a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      flJ No
      fEf Yes. Describe each claim ....                                                                                                                    $_ _ _ _ _ __

34. other contingent and unllquldated clalma of every nature, Including countercialms of the debtor and rights
    to set off clalms
  ~No
  fCi Yes. Describe each claim.                                                                                                                            $_ _ _ _ _ __




35.Anyllnanclal assets you did not already list
  lfi:i No
  ro      Yes. Give specific information                                                                                                                   $_ _ _ _ _ __




36,   :O~!:';: :.o:::~:,:~ ~~:~:~:~:~~~-~om                   Part 4, Including any entries for pages        you~-~-~~-~-~-~~~      _··········   +   LI   _:$========J
                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
  ~       No. Go to Part 6.
  fEi' Yes. Go to line 36.
                                                                                                                                                      Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured cialms
                                                                                                                                                      or exemptions.

38.Accounts receivable or commissions you already earned
  ~       No
  fa Yes. Describe .......                                                                                                                            $_ _ _ _ _ _ _ __

39. Office equipment, furnishings, and supplies
      Exsmple8: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

  ~       No
  fa Yes. Describe .......                                                                                                                            $._ _ _ _ _ _ __



Official Form 106A/B                                               Schedule A/B: Property                                                                             page 8
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 19 of 68
  Debtor 1            Shannon Lynnette                Bunker                               Case number (11/!nown),_ _ _ _ _ _ _ _ _ _ _ _ __
                     FiralName       Middle Name




 40. Machinery, fixtures, equipment, supplles you use in business, and tools of your trade
    i{lj    No
    fCl Yes. Describe ...... .                                                                                               $,_ _ _ _ _ __


 41.,.lnyentory
   lil No
    flJ Yes. Desetibe .......                                                                                               $,_ _ _ _ _ __


 42. Interests in partnerships or joint ventures
   Ka No
    fEj" Yes. Describe .......      Name of entity:
                                                                                                          % of ownership:
                                                                                                          _ _ _%            $,_ _ _ _ _ _ __
                                                                                                          _ _ _%            $._ _ _ _ _ _ __
                                                                                                          _ _ _%            $._ _ _ _ _ _ __

43.,CV.Stomer lists, malling llsts, or other compilations
  lil No
   fEi Yes. Do your lists Include personally Identifiable Information (as defined in 11 U.S.C. § 101(41A))?
           rEf No
                 fQ" Yes. Describe ....... .
                                                                                                                             $,_ _ _ _ _ __

44.,AQ.y buslnass-related property you did not already list
   IIZI    No
   rEf Yes. Give specific                                                                                                    $._ _ _ _ _ _ __
           infomiallon ........ .
                                                                                                                             $. _ _ _ _ _ __
                                                                                                                             $,_ _ _ _ _ __
                                                                                                                             $_ _ _ _ _ __

                                                                                                                             $c..___ _ _ _ __

                                                                                                                             $




                 Describe Any Farm- and Commercial Flshlng..Related Property You Own or Have an Interest In ..
                 If you own or have an interest In farmland, list it in Part 1.


46. Do you own or have any legal or equitable Interest In any farm .. or commerclal fishlng-f'elated property?
  Ka No. Go to Part 7.
  fQ" Yes. Go to line 47.
                                                                                                                            Current value of the
                                                                                                                            portion you own?
                                                                                                                            Do not deduct secured claims
                                                                                                                            or exemptions.
47. Fann animals
    Examples: Livestock., poultry, farm-raised fish
  Ka No
  fa Yes ..
                                                                                                                              $._ _ _ _ __


Official Form 106A/B                                       Schedule A/B: Property                                                        page9
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 20 of 68
   Debtor 1            Shannon Lynnette                         Bunker                                                   Case number (itkoown),_ _ _ _ _ _ _ _ _ _ _ _ __
                      firs! N.T,,:,      Mlddl111 Nam,:,




  48. Crops-either growing or harvested
     ~     No
     ro information....
           Yes. Give specific ,
                                                                                                                                                                      $._ _ _ _ _ _ __

 49. Fann and fishing equipment, Implements, machinery, fixtures, and tools of trade
     Ila No
     [aves ......................... .
                                                                                                                                                                      $c___ _ _ __

 50. Farm and fishing supplies, chemlcala, and feed
     fii No
     fo Yes ..
                                                                                                                                                                      $

 51. Any farm. and commercial fishing-related property you did not already 11st
    ~No
    fO" Yes. Give specific
          information ............ ,                                                                                                                                  $,_ _ _ _ __

 52. Add the dollar value of all of your envies from Part 6, Including any entries for pages you have attached                                                           0 _ _ __
                                                                                                                                                                     $._ _
     for Part 6. Write that number here ...... .                                                                                                       ..... +

                  Describe All Property You Own or Have an Interest In That You Did Not List Above

 53. Do you have other property of any kind you did not already llst?
     Examples: Season tickets, country club membership

    /i! No
    P Yes. Give specific '                                                                                                                                            $
          inf01TT1ation ............ .
                                                                                                                                                                      $
                                                                                                                                                                      $._ _ _ _ __


54.Add the dollar value of all of yourentrtas from Part 7. Write that number here ..                                                     ............... +            $ 0




f&•=9            List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                                                                  ...... + s._o____
56.Part 2: Total vehicles, line 5

57.Part 3: Total personal and household Items, line 15                                        $ 250


58. Part 4: Total flnanc:lal assets, line 36                                                  $._ _ _ _ __

59. Part 5: Total bu • lness..,-elated property, tine 45                                     $0

60.Part 6: Total fann• and fishing.related property, llne 52

61. Part 7: Total other property not listed, line 54                                      +$0
                                                                                              ·-------
62. Total personal property. Add lines 56 through 61 .................... .                  $._2_5_0_ _ _ _ _ Copy personal property total                + + $._2_50_ _ _ _ __

63. Total of all property on Schedule A/B. Add line 55 + line 62 ................................................................................ ..                 $._250
                                                                                                                                                                         _ _ _ __
                                                                                                                                                                 1
Official Form 106A/B                                                      Schedule A/B: Property                                                                            page 10
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 21 of 68

'    Fdl in this 1nformut1on to 1dc11t1ty your case


      Debtor 1          Shannon                  Lynnette               Bunker
                          FntName                Middle Name               Lm.\Name

      Debtor2              Dustin                  John                   Bunker
      (Spouse, If tiling) Fir&t Name             Middle Name


      United States Bankruptcy Court for the: _ _ _ _ Dtstrict of MONTANA

      Case number
      (If known)
                                                                                                                                             0   Check if this is an
                                                                                                                                                 amended filing



    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                           04119
    Be as complete and accurate as possible. If two man'ied people are filing together, both are equally responsible for supplying correct infonnation.
    Using the property you listed on Schedule A/8: Properly (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
    space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
    your name and case number (If known).

    For each item of property you clalm as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
    of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain baneflts1 and tax-exempt
    retirement funds-may be unlimited in dollar amount However, If you clalm an exemption of 100% of fair market value under a law that
    limits the exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption
    would be limited to the applicable statutory amount


f§fI                 Identify the Property You Cl aim aa Exempt


     1. Which sat of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          0     You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          0     You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


     2. For any property you list on Schedule A/8 that you claim as exempt, fill In the Information below.


           Brief description of the property and line on       Current value of the   Amount of the exemption you claim          Specific laws that allow exemption
           Schedule A/B that lists this property               portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule AIB
                                Misc. Clothing                                                                                  25-13-609(1);
          Brief
          description:                                         $ 50                   0$ _ _ __
          Line from                                                                   6ZI 100% of fair market value, up to
          Schadu/e AIB:                                                                      any applicable statutory limit

                                Mic. House Hold Goods
          Brief                                                                                                                 25-13-6090);
          description:                                         $200                   0$ _ _ __
          Line from                                                                   QI 100% of fair market value, up to
          Schedule AIB:                                                                      any applicable statutory limit

          Brief
                                Truck
          description:                                         $0                     0$ _ _ __                                 2S-13-/i02(2);

          Line from                                                                   i;lJ   100% of fair market value, up to
          Schedule AJB:                                                                      any applicable statutory limit


    3. Are you claiming a homestead exemption of more than $170,350?
       (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         liZI   No
         •      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                0     No
                0     Yes



Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                          page 1 of_
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 22 of 68

Debtor 1      Shannon Lynnette                     Bunker                                     Case number (ll'lmown)_ _ _ _ _ _ _ _ _ _ _ _ __




''*
              FIi$ Name     Mlddle Name        L.astNeme




             Addltlonal Page
      Brief description of the property and fine       Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule A/8 that lists this property         Portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       ScheduleAIB

     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     line from                                                                D 100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:                                          $                  •   $ _ _ __

     Line from                                                                •   100% of fair mark.et value, up to
     Schedule AIB:                                                                any applicable statutoiy limit


     Brief
     description:
                                                           $,_ _ _ __         •   s _ _ __
     Line from                                                                •   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $,_ _ _ _ __           •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limlt


     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule AIB:                                                                any appticable statutory limit


     Brief
     description:
                                                       $, _ _ _ __            •   $ _ _ __

     Line from                                                                D 100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $._ _ _ __             •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule A/8:                                                                any appllcabJe statutory limit


     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     Line from                                                                D 100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $,_ _ _ __             •   $ _ _ __

     Line from                                                                •   100% of fair market value, up to
     Schedule A/8:                                                                any applicable statutory limit


     Brief
     description:
                                                       $ _ _ _ _ __           • $ _ _ __
     Line from                                                                • 100% of fair market value, up to
     Schedule AIB:                                                                any appltcabte statutory limit



Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                      page_ol_
                   19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 23 of 68


     F1\\ n1 t\11s 1nforrni:lt1011 to n.lent1fy your case


     Debtor 1
                         Fnt:Name                     Middle Name                  Last Name

     Debtor2
     (Spouse, If f!ltng) Fn NaiM                                                   Lllr.\Name


     United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

     Case number
     (ffknownl                                                                                                                                                    0   Check if this is an
                                                                                                                                                                      amended filing


     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                         12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     Information. If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach It to this fonn. On the top of any
     additional pages, write your name and case number (if known).

     1. Do any creditors have claims secured by your property?
       fCl No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        fCl Yes. Fill in all of the Information below.

1¥51 Llet All Secured Clalm•
                                                                                                              Column A                                     ColumnB                   Column C
     2. List all secured clalms. If a creditor has more than one secured claim, list the creditor separately Amount of clalm                               Value of collateral       Unsecured
        for each claim. If more than one creditor has a particular clalm, list the other creditors in Part 2. Do not deduct the                            that supports this        portion
        As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.                         clalm                     If any

                                                                Describe the property that secures the claim:                               $              $                     $
                                                                                                - - - . -~---------- ----'
            CredllOf'a Name


                              .....                             As of the date you file, the clalm Is: Check all that apply.
                                                                •   Contingent
                                                                •   Unliquidated
            City                        S1ate    ZIP Code       •   Disputed
       Who owes the debt? Check one.                            Nature of lien. Check all that apply,
       •      Debtor 1 only                                     •   An agreement you made (such as mortgage or secured
       •      Debtor 2 only
                                                                •
                                                                    car loan)
       •      Debtor 1 and Debtor 2 only                            Statutory lien (such as tax lien, mechanic's Hen)
       •      At least one of the debtors and another           D
                                                                0
                                                                    Judgment lien from a lawsuit
                                                                    Other {including a right to offset) _ _ _ _ _ _ __
       •  Check If thla claim relates to a
          community debt
       Date debt was Incurred _ _ _ __                          L11:1~t-C:,di_1:1!~ -~-~-l?COUnt number_ -         -      -
1·   2~2)                                                       Describe the property that secures the clalm:                               $,_ _ _ _ __    $_ _ _ _ _ _ $ _ _ _ __

            Creditor's Name


            Number            .....                           -- -------------                               -   ----------




                                                                As of the date you file, the claim Is: Check alt that apply.
                                                                                                                              -----   --•   I




                                                                D   Contingent
                                                                D   Unliquidated
            Clly                         Slate   ZIP Code       0   Disputed
       Who owe& the dabt? Check one.                            Nature of llen. Check al! that apply.
       •       Debtor 1 only                                    •   An agreement you made (such es mortgage or secured
       •       Debtor 2 only                                        car loan)
       •       Debtor 1 and Debtor 2 only                       0
                                                                0
                                                                    Statutory lien (such as tax lien, mechanic's lfen)
                                                                    Judgment lien from a lawsuit
       D       At least one of the debtors and another
                                                                D   Other (including a right to offset) _ _ _ _ _ _ __
       0  Check if thla clalm relates to a
          community debt
       Date debt waa Incurred _ _ _ _ _                         Last_ -4 dl.glts of aecount number__ .-.___ . -
             Add the dollar value of your entries In Column A on this page. Write that number here:                                         -~


      Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of~
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 24 of 68
  Fill 111 this 1nfor matI011 to 1dent1fy your Cdse


  Debtor 1
                      Shannon                      Lynnette             Bunker
                        Fh!Nsroe                    Middle Name             l.8st N8111e

  Debtor2                Dustin                      John                 Bunker
  (Spouse, if filing) First Name                    Mlddk! Name             Last Name-

  United States Bankruptcy Court for the: _ _ _ _ Dlstrictof MONTANA


  Case number
                                                                                                                                                  •   Check if this is an
  (If known)                                                                                                                                          amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY clalms and Part 2 for creditors with NONPRIORITY claims.
List the other party to any axecutory contracts or unexpired leases that could result In a clalm. Also 11st executory contracts on Schedule
AIB: Property (Offlclal Form 106A/B) and on Schedule G: Execulory Contracts and Unexpired Leases (Offlclal Form 106G). Do not Include any
creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. If more space Is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known).

f§ff               List All of Your PRIORITY Unsecured Clalma

1. Do any creditors have priority unsecured claims against you?
    ~No.Go to Part 2.
    Oves.
2. Ust all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
   each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the daims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
    (For an explanation of each type of claim, see the instructions for this fom, in the instruction booklet.)
                                                                                                                                   Total claim   Priority     Nonprlorffy
                                                                                                                                                 amount       amount


El----------------
      Priority Creditor's Name
                                                                   Last4digltsofaccountnumber _ _ _ _

                                                                   When was the debt Incurred?
                                                                                                                                  $._ _ _ _ _ $._ _ _ _ $,_ _ _ __


      Number               street

                                                                   Aa of the date you file, the claim Is: Check alt that apply,

      City                                          ZIP Code
                                                                   0   Contingent
                                                                   0   Unliquidated
      Who Incurred the debt? Check one.
                                                                   D   Disputed
       D     Debtor     1 only
       0     Debtor 2 only                                         Type of PRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                   •   Domestic support obligations
      0      At least   one of the debtors and another
                                                                   D   Taxes and certain other debts you owe the government
      •      Check If this claim is for a community debt
                                                                   D   Claims for death or personal Injury while you were
      la th& claim subject to offset?                                  intoxicated
      0      No
                                                                   0   Other. Specify _ _ _ _ _ _ _ _ _ _ __

      0      Yes

0 -----------------
      Priority Creditor's Name
                                                                   Last 4 digits of account number _         _     _    _         $._ _ _ _ _ $,_ _ _ _ $,_ _ _ __
                                                                   When was the debt incurred?
      Number              Street
                                                                   As of the date you flle, the claim is: Check all that apply.
                                                                   D   Contingent
      City                                Stata     ZIP Code       •   Unliquidated
      Who incurred the debt? Check one.                            0   Disputed
      •      Debtor 1 only
      •      Debtor 2 only
                                                                   Type of PRIORITY unsecured claim:

      •      Debtor 1 and Debtor 2 only
                                                                   D
                                                                   0
                                                                       Domestic support obligations
                                                                       Taxes and certain other debts you owe the government
      0      At least one of the debtors and another
      D      Check tf this claim Is for a community debt
                                                                   D   Claims for death or personal injury whHe you were
                                                                       intoxicated
      Is the claim subject to offset?                              D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
      0      No
      0      Yes


Official Form 106E/F                                        Schedule EJF: Creditors Who Have Unsecured Clalms                                           page 1 of~
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 25 of 68
 Debtor 1           Shannon Lynnette                     Bunker                                            Case number1.lfknownJ,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                    Midtle Name


                    Your PRIORITY Unaecured Clalms - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                         Totalclalm   P~orlty    Nonprlorlty
                                                                                                                                              amount     amount

D                                                                 Last 4 digits of account number _ _ _ _
                                                                                                                                $_ _ _ _ $,_ _ __       $,_ _ _ __
       Priority Creditor's Name

                                                                  Whan wu the debt Incurred?
       Number            St~t

                                                                  As of the date you file, tha clalm Is: Check au thal apply.

                                                                  •   Contingent
       City                                        Z1PCode        D   Unliquldated
                                                                  D   Disputed
       Who incurred the debt? Check one.
      •      1Debtor    only                                      Type of PRIORITY unsecured claim:
      •      2Debtor    only
                                                                  0   Domestic support obligations
      D
      •
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another
                                                                  •   Taxes and certain other dt!bts you owe the government
                                                                  D   Claims for death or personal injury while you were
      • Check if         this claim Is for a community debt
                                                                  0
                                                                      intoxicated
                                                                      Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      •       No
      •       Yes


•     Priority Creditor's Name
                                                                  Last 4 digits of account number _ _ _ _                       $,_ _ _ _ $,_ __        $,_ _ __

                                                                  When was the debt incurred?
      Number             Street

                                                                  As oftha date you file, tha clalm Is: Check all that apply.

                                                                  •   Contingent
      City                                 Stato   ZIPCode        •   Unllquldated
                                                                  D   Disputed
      Who Incurred the debt? Check one.
       D Debtor 1 only                                            Type of PRIORITY unsecured claim:
      •       Debtor 2 only
                                                                  D   Domestic support obligations
       D      Debtor 1 and Debtor Z only
                                                                  D   Taxes and certain other debts you owe the government
       D      At least one of the debtors and another
                                                                  •   Clalms for death Of' personal injury while you were
      •       Check tf this claim is for a community debt
                                                                  •
                                                                      intoxicated
                                                                      Other. Speoify _ _ _ _ _ _ _ _ _ _ __

      Is the clalm subject to offset?
      •       No
      •       Yes


•     Priority CreditOf's Name
                                                                  Last 4 digits of account number _ _ _ _                       $,_ _ _ _ $, _ _ __     $._ _ _ __


                                                                  When was the debt Incurred?
      Number             Street

                                                                  As of the date you file, the dalm Is: Check an that apply.
                                                                  •
      City                                 .....   ZIPCOde        •
                                                                      Contingent
                                                                      Unliquidaled

      Who Incurred the debt? Check one.
                                                                  •   Disputed


      •       Debtor 1 only                                       Type of PRIORITY unsecured ctalm:
      •       Debtor 2 only
                                                                  0
      •       Debtor 1 and Debtor 2 only
                                                                  D
                                                                      Domestic support obligations

      •      At least one of the debtors and another
                                                                  D
                                                                      Taxes and certain other debts you awe the government
                                                                      Ctalms for death or personal Injury while you were
      •      Check     If this claim is for a community debt
                                                                  D
                                                                      intoxicated
                                                                      Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the c;lalm subject to offset?
      •      No
      •      Yes


Official Fonn 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Clalms                                              page_of_
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 26 of 68
 Debtor 1            Shannon Lynnette                         Bunker                                       Case number(lfMmml_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                             Last Name


                    List All of Your NONPRIORITY Unsecured Claims

 3.   ,.Do any creditors have nonprlorlty unsecured claims against you?
      In      No. You have nothing to report In this part. Submit this fonn to the court with your other schedules.
      [@Yes
 4. List all of your nonprlority unaecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list ctaims already
    included In Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                   Total claim

EJ       Acceptance Now
        Nonprfortty Creditor's Name
                                                                                     Last 4 digits of account number _ _ _ _
                                                                                                                                                               $    0

                         ....,
        5501 Headquarters Dr
        Number
        Plano TX 75024
                                                                                    When was the debt incurred?               12/2013


        Cl~                                               Sta~           ZIP Code   As of the date you flle, the claim la: Check all that apply.

                                                                                    D      Contingent
        Who Incurred the debt? Check one.                                           0      Unliquidated
        f!i Debto, 1 only                                                           •      Disputed
        •      Oebto,2only
        •      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
        •      Ar. least one of the debtors and another                             •      Student loans
        •      Check if this cl aim is for a community debt                         •      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
        Is the claim subject to offset?                                             •      Debts to pension or profrt-sharing plans, and other similar debts
        !!I No                                                                      Gil    Other. Specify Rental Agreement
        •      Yes


EJ      Ally Financial
        Nonpriorlty Creditor's Name
                                                                                    Last 4 digits of account number _ _ _ _
                                                                                    When was the debt incurred?                04/27/20]8
                                                                                                                                                               $    19100


        P.o.80>380901
        Number           Straet
                                                                                    Aa of the date you file, the claim Is: Check all that apply.
        Bloomington MN 55438
        City                                              .....          ZIP Code
                                                                                    D      Contingent
        Who incurred the debt? Check one.                                           0      Unliquidaled
        • Debtor 1 only                                                             •      Disputed

        • Debtor 2 only                                                             Type of NONPRIORITY unsecured clalm:
        ~ Debtor 1 and Debtor 2 only
        • At least one of the debtors and another                                   D      Student loans

        • Check If this claim Is ror a community debt                               •      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority daims
        Is the clalm subject to offset?                                             •      Debts to pension or profit-sharing plans, and other similar debts

        lZI    No                                                                   I.ii   Otho,.   Specify_T~r~•~c,,k~----------
        •      Yes


EJ      Ascendium Ed Solutions
        Nonpriorlty Creditor's Name
                                                                                    Last 4 digits of account number _ _ _ _
                                                                                                                                                               $     3404
                                                                                    When was the debt Incurred?                12/01/2014
        Po Bo, 7860
        Number           5""et
        Madison WI 53707                                                            As of the date you file, the claim la: Check all that apply.
        City                                              State          ZIP Code

        Who lncu1T8d the debt? Check one.
                                                                                    D      Contingent
                                                                                    D      Unliquidated
        '6 Debtor 1 only                                                            D
        • Debtor 2 ooly                                                                    Disputed

        D Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured clalm:
        • At least one of the debtors and another                                   ~      Student loans
        • Check If this claim is for a community debt                               D      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
        Is the clalm subject to offset?
                                                                                    0      Debts to pension or profit-sharing plans, and other similar debts
        lZI
        •
               No
               Yes
                                                                                    •      Other. Specify ~S~t:u:d~•n~t~L=o•~n~--------




Official Fann 106E/F                                          Schedule Elf: Creditors Who Have Unsecured Claims                                                         page_of_
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 27 of 68
  Debtor 1           Shannon Lynnette                       Bunker                                         Case number fifknown'L__ _ _ _ _ _ _ _ _ _ _ _ __
                     Flm Name        Middle Nam!!"



                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After Hating any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



0       Ascendium Ed Solutions
       Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number _ _ _ _
                                                                                                                                                                $   1816
                                                                                     When was the debt incurred?              12/112014
        Po Box 7860
       Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Madison WI 53707
       City                                             S~te       ZIP Code          D     Contingent
                                                                                     •     Unliquidated
       Who Incurred the debt? Check one.
                                                                                     •     Disputed
       t'.J Debtor 1 only
       0      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       •      Debtor 1 and Debtor 2 only
                                                                                     ti    Student loans
       D      At least one of the debtors and another
                                                                                     D     Obligations arising out of a separation agreement or divorce that
       •      Check ff this clalm Is for a community debt
                                                                                     Q
                                                                                           you did not report as priority claims
                                                                                           Debts ta pension or profit~sharing plans, and other similar debts_
       Is the claim subject to offset?                                               D     Other. Specify   Student Loan
       iO No
       0      Yes



~:r     Ascendium Ed Solutions
       Noopriority Creditor's Name
                                                                                     Last 4 digits of account number _ _ _ _                                    $    2278

                                                                                     When was the debt Incurred?               12101120!4
        Po Box 7860
       Nomber            .,....                                                      As of the date you flle, the claim is: Check all that apply.
        Madison WI 53707
       City                                             State     ZIP Code           D     Contingent
                                                                                     0     UnHquidated
       Who incurred the debt? Check one.
                                                                                     •     Disputed
       t'.J Debto< 1 only
       D Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       D      Debtor 1 and Debtor 2 only
                                                                                     (I    Student loans
       D At least one of the debtors and another                                     0     Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       D      Check If this claim Is for a community debt
                                                                                     •     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               •     Other. Specify   Student Loan
       i'.J   No
       D      Yes


                                                                                                                                                                $    2830
                                                                                     LHt 4 digits of account number _ _ _ _
       Ascendium Ed Solutions
       Nonpriorily Creditor's Name
                                                                                     When was the debt incurred?               12101/2014
       Po Box 7860
       Number           Street
                                                                                     As of the date you flle, the claim is: Check all that apply.
        Madison WI 53707
       City                                             State     ZIP Code           0     Contingent

       Who Incurred the debt? Check one.
                                                                                     •     Unliquidated
                                                                                     0     Disputed
      6 Debtor 1 only
       0      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       D      Debtor 1 and Debtor 2 only
                                                                                     l!i
      •       Al least one of the debtors and another
                                                                                     0
                                                                                           Student loans
                                                                                           Obllgations arising out of a separation agreement or divorce that
      •       C.heck if this claim Is for a community debt
                                                                                     D
                                                                                           you did not report as priority claims
                                                                                           Debts to pension or profit•sharing plans, and other similar debts
      Is the clalm subject to offset?                                               •      Other. Specify Student Loan
      ii No
       0      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_of_
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 28 of 68
Debtor 1        Shannon Lynnette                   Bunker                                   Case number1if1c:ncMTr~-------------
               FITTIIN,,mti     Middle Name       Last Nam.,



            Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured clalms. This infonnatlon Is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                 6a. Oomastlc support obllgallons                               6a.         0
Total claims                                                                           $
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.    $    0

                 Sc. Clalms for death or personal Injury whlle you were
                        Intoxicated                                             6c.
                                                                                       $    0
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d.   +s    0


                 Se. Total. Add lines 6a through 6d.                            Se.
                                                                                       $    0


                                                                                       Total claim

                 6f. Student loans                                              61.
Total claims                                                                            $    83696
from Part 2 6g. Obllgatlons arising out of a separation agreement
                        or divorce that you did not report aa priority
                        claims                                                  6g.     $    0

                 6h, Debts to pension or profit-sharing plans, and other
                        similar debts                                           6h.    $        0

                 6i. Other, Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6L    +s     47376


                 6j. Total. Add lines 61 through 61.                            6j.
                                                                                        $       131072




Official Fom, 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               page_of_
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 29 of 68
 Debtor 1            Shannon Lynnette                       Bunker                                             Case number(lfM<>wn~--------------
                     Flnlt Name        Middk! Name          Last Name



                    Your NONPRIORITY Un-cured Claim•                        -   Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4,5, and so forth.                                                              Totalclalm



0       Ascendium Ed Solutions
        Non priority Creditor's Name
                                                                                           Last -4 digits of ac.count number _ _ _ _
                                                                                                                                                                     $   2239
                                                                                           When was the debt incurred?             12/01/2014
        Po Box 7860
        Number            Street
                                                                                           As of the date you file, the claim Is: Check all that apply,
         Madison WI 53707
        City                                             Stale          ZIP Code           0    Contingent
                                                                                           •    Unllquidated
        Who Incurred the debt? Check one.                                                  •    Disputed
        [I     Debtor 1 only
        •      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
        •      Debtor 1 and Debtor 2 only
                                                                                           ti   Student loans
        0      At least one of the debtors and another
                                                                                           •    Obligations arising out of a separation agreement or divorce that
        •      Check If this claim ls for a community debt
                                                                                           0
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit•sharing plans, and other similar debts
        Is the clalm subject to offset?                                                    •    Other. Specify   Student Loan
        i!'.l No
        0      Yes



~       Bank Of The West
                                                                                           Last 4 digits of account number _ _ _ _                                   $   143
        Nonprlorlty Creditor's Name
                                                                                                                                  01/2015
        410 Se. Wyoming
        Number            ....
                     , Blvd
        Casper WV 82609
                                                                                           When was the debt lneurred?

                                                                                           As of the date you flle, the elaim Is: Check all that apply.

        City                                             Stale          ZIP Code           0    Contingent
                                                                                           0    Unliquidated
        Who incurred the debt? Check one.
                                                                                           •    Disputed
        l:J    Debtor 1 only
        D      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
        0      Debtor 1 and Debtor 2 onty
                                                                                           •    Student loans
        D      At least one of the debtors and another
                                                                                           •    Obligations arising out of a separation agreement or dll/Orce that
                                                                                                you did not report as priority claims
        D      Check If thls claim la far a community debt
                                                                                           •    Debts to pension or profit-sharing plans, and other similar debts
        Is the clalm subject to offset?                                                    ijl other. Speclfy,~Oy=•~rd~tuDufl~-------
        (I     No
        •      Yes


14.91                                                                                      Last 4 digits of account number _ _ _ _
                                                                                                                                                                     $450
         Blaze Mastercard
        Nonprlortty Creditor's Name
                                                                                           When was the debt Incurred?              05/2019
        PoBo,5096
        Number            s.~,
                                                                                           As of the date you file, the claim is: Check all that apply.
         Sioux Falls SD 57117-5096
        Crty                                             ._             ZIP Code           •    Contingent
                                                                                           •    Unliquidated
        Who Incurred the debt? Checi<. one.                                                •    Disputed
        0      Debtor 1 only
        2l     Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
        0
        0
               Debtor 1 end Debtor 2 only
               At least one of the debtors and another
                                                                                           •    Student loans
                                                                                           D    Obligations arising out of a separation agreement or divorce that
        •      Check If this clalm Is for a community debt
                                                                                           0
                                                                                                you did not report as priority daims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
        Is the clalm subject to offset?                                                    la   other. Specify_C_re~d_l~t_C_a_rd_ _ _ _ _ __
        l!l No
        •      Yes




Official Form 1OSEIF                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       pageLot~
                  19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 30 of 68
 Debtor 1              Shannon Lynnette                       Bunker                                         Case number fd'lfn<llmc..__ _ _ _ _ _ _ _ _ _ _ _ __
                       Finl! Nlllmo,    Middle Name           Last Name



                      Your NONPRIORITY Unaecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total clalm


j,1.10!                                                                                Last 4 digits of account number _ _ _ _
           Capital One Bank                                                                                                                                         $   640
          Nonpriority Creditor's Name
                                                                                        When was the debt Incurred?                08/19/2017
           15000 Capital One Dr
          Nurrber             Streot
                                                                                       Aa of the date you file, the clalm Is: Check all that apply.
           Richmond VA 23238
          en,                                              State          ZlP Cod'e    •      Contingent

          Who Incurred the debt? Check one.
                                                                                       •      Unliquidated
                                                                                        0     Disputed
          tJ Debtor 1 0t1ly
          •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
          •      Debtor  1 and Dabtor 2 only                                           •      Student loans
          •      At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreernent Of divorce that

          •      Check If this claim Is for a community debt
                                                                                        D
                                                                                              you did not report as priority claims
                                                                                              Debts to pens.ion or profit-sharing plans, and other simile, debts
          la the claim subject to offset?                                               l;a   Other.   Specily_C=••~dui~I~C~•~•d~------
          !!J No
          •      Yes




~          Cb lndigo/gf
                                                                                       Last 4 digits of account number _ _ _ _                                      $    547
          Nonpriority Creditor's Name
                                                                                                                                  04/04/2019
                                                                                        When was the debt Incurred?
           P.o. Box 4499
          Nurrt>er            .....                                                    As of the date you file, the claim Is: Check all that apply.
           Beaverton OR 97076
          en,                                              S~le           ZIPCode       D     Contingent
                                                                                       •      Unliquidated
          Who incurred the debt? Check one.
                                                                                       •      Disputed
          t'.J   Debtor 1 only
          Q      Debto,2only                                                            Type of NONPRIORITY unsecured claim:
          0
          •
                 Debtor 1 and Debtor    2 only                                         •      Student loans
                 At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

          •      Check If this clalm Is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts    to pension or profit-sharing plans, and other simNar debts
          Is the claim subject to offset?                                               ca    other. Speclfy_C=r~ed~i~t~C~•uc~d~------
          i!I    No
          D      Yes


~                                                                                      Last 4 digits Of account number _ _ _ _
                                                                                                                                                                    $454
           Cb Indigo/gf
          Nonpriosity Creditor's Name
                                                                                       When was the debt Incurred?                  04/2018
           P.o. Bo1 4499
          Number              .....                                                    As of the data you file, the claim Is: Check all that apply.
          Beaverton           OR 97076
          e<,                                              State          ZlPCode       0     Contingent
                                                                                       •      Unliquidated
          Who lncurTed the debt? Check one.                                            •      Disputed
          •      Debtor 1 only
          2':I Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
          D
          •
                 Debtor 1 and Oebto, 2 only
                 At feast one of the deblors and another
                                                                                       •      Student loans
                                                                                        0     Obligations arising out of a separation agreement or divorce that

          •      Check If this clalm Is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
          Is the clalm aubJect to offset?                                               Ill   Other.   Specify_C=rc.•d~icct~C"a"rd~-------
          e'.J   No
          0      Yes




Official Fom, 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page?_of ~
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 31 of 68
 Debtor 1            Shannon Lynnette                         Bunker                                                Case number (lflmownl,_ _ _ _ _ _ _ _ _ _ _ _ _ __



                    Your NONPRIORITY Unsecured Clalms - Continuation Page


 After listing any entries on this page, number them beginning with 4..4, followed by 4.5, and so forth.                                                                  Total claim



                                                                                              Last ,4 digits of account number _ _ _ _
           Chrysler Capital                                                                                                                                               s 10000
       Nonpriority Creditor's Name
                                                                                              When was the debt incurT&d?               02/2017
           1601 Elm St# 800
       Number            Street
                                                                                              As of the date you flle, the clalm la: Check all that apply.
           Dallas TX 75201
       City                                                State         ZIP Code             D      Contingent

       Who Incurred the debt? Check one.
                                                                                              •      UnHquidated
                                                                                              D      Disputed
       • Debtor 1 only
       • Debtor 2 only                                                                        Type of NONPRIORITY unsecured claim:
       tzl Debtor 1 and Debtor 2 only                                                         0      Student loans
       • At least one of the debtors and another                                              D      Obligation& arising out of a separation agreement or divorce that

       • Check If this claim Is for a community debt                                          D
                                                                                                     yoo did not report as priority claims
                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                        ul     other.   specify Repossession
       !!'.I   No
       •       Yes



14.141··                                                                                      Last 4 digits of account number _ _ _ _                                     $ 0
           Chrysler Capital
       Nonpfiortty Creditor's Name                                                                                                      05/2016
                                                                                              When was the debt Incurred?
           1601 Elm St# 800
       Number
                                                                                              As of the date you file, the claim ls: Check alt that apply.
           Dallas TX 75201
       City                                                Sta~          ZIPCode              •      Contingent
                                                                                              0      Unliquldated
       Who incurred the debt? Check one.                                                      •      Disputed
       tJ      Debtor 1 only
       •       Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       D
       0
               Debtor 1 and Debtor 2 only
               At least one of the debtors end another
                                                                                              •      Student Joans
                                                                                              D      Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report es priority daims
       0       Check tf this clalm I• for a community debt
                                                                                              •      Debts to pension or profit-sharing plane, end other similar debt!
       la the claim subject to offset?                                                        ijl    other. Specify·_,_,u:_ _ _ _ _ _ _ _ __
       !!'.I   No
       •       Yes


                                                                                                                                                                          S)30
                                                                                              Last 4     digits of account number      ___ _
           Credit Associates Inc
       Non priority Creditor's Name
                                                                                              Whan was the debt incurT&d?                 11/2019
           Po Box6099
       Number            s...,
                                                                                              As of the date you file, the claim Is: Check all that apply.
           Great Falb MT 59406
       City                                                State         ZIP Cod11            •      Contingent
                                                                                              •      Unliquidated
       Who Incurred the debt? Check one.                                                      •       Disputed
       tJ Debtor 1 only
       •       Debtor 2 only                                                                  Type of NON PRIORITY unseCIJred claim:
       •       Debtor 1 and Debtor 2 only
                                                                                              •       Student loans
       •       At least ooe of the debt011!1 and another                                      •      Obligations arising out of a separation agreement or divorce that
       •       Check If this cl elm Is for a communlty debt
                                                                                              0
                                                                                                     you did not report as priority daims
                                                                                                      Debts to pensK>n or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                        liiJ    other. Specify..:D=eb::;t,__ _ _ _ _ _ _ __
       {J No
       •       Yes




Official Form 106E/F                                               Schedule Elf: Creditors   Who     Have Unsecured Clalma                                                page!!_of 1!_
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 32 of 68
 Debtor 1             Shannon Lynnette                       Bunker                                          Case number flfMOWnJ,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                      Flnrt Nllme       Mlddll! Namt         Last Name



                     Your NONPRIORITY Unsecured Clalme - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



/4.161                                   .                                            Last 4 digits of aceount number _ _ _ _
          Credit One Bank Na                                                                                                                                     $   1160
         Non priority Creditor's Name
                                                                                      When was the debt Incurred?                    02/2018
          Po Box 98875
         Number             Street
                                                                                      As of the date you flle, the claim Is: Check all that apply,
          Las Vegas NV 89193
         Cfy                                              stat•          ZIP Code     Q      Contingent
                                                                                       D     Untiquidated
         Who lncuned the debt? Check one.                                              0     Disputed
         • Debtor 1 only
         • Oebto, 2 only                                                              Type of NONPRIORITY unsecured claim:
         {lJ Debtor 1 and Debtor 2       only
                                                                                       0     Student loans
         • At least one of the debtors and another                                     0     Obligatlons arising out Of a separation agreement or dlvorte that
         • Check If this claim Is for a community debt                                 D
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or praflt~sharing plans, and other similar debts
         Is the claim subject to offset?                                               i;a   Othe,. Speclfy_C'-"Cre.,duit,_c,.,,a,.,rd"--------
         (I     No
         0      Yes


~··
                                                                                      Last 4 digits of account number _ _ _ _                                    $    1167
         Credit One Bank Na
         Nan priority Creditor'& Name
                                                                                                                                     1112017
                                                                                      When was the debt Incurred?
         PoBox98875
         Number
                                                                                      As of the date you flle, the claim Is: Check all that apply.
         Las Vegas NV 89193
         Cfy                                              State          ztp Code      •     Contingent
                                                                                      •      Unliquidated
         Who Incurred the debt? Check one.
                                                                                      •      Disputed
         •      Debtor 1 only
         •      Debtor 2 only                                                         Type of NONPRIORITY unsecured ciaim:
         "2l    Debtor 1 and Debtor 2 only
                                                                                       D
         •      At least one of the debtors and another
                                                                                      •
                                                                                             Student loans
                                                                                             Obligations arising out of a separation agreement or divorce that
         •      Check if this claim is for a community debt
                                                                                       0
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
         la the claim subject to offset?                                               ul    Other.   Specify_cC""'rod...,j._1.,.c.,.,.r..d ' - - - - - - - -
         t)     No
         D      Yes


                                                                                                                                                                 $6QQ
                                                                                      Last 4 digits of account number _ _ _ _
         Credit One Bank Na
         Nonpriorlty Creditor's Name
                                                                                      When was the debt Incurred?                     04/05/2019
         PoBox98875
         Number
                                                                                      As of the date you flle, the claim i.: Check all that apply.
         Las Vegas NV 89193
         City                                                            ZIP Code     0      Contingent
                                                                                      D      Unliquidated
         Who Incurred the debt? Check one.                                            D      Disputed
         'Q Debtor 1 only
         0      Debtor 2 only                                                         Type of NONPRIORrrY unsecured claim:
         •      Debtor 1 and Debtor 2 only
                                                                                      •
         •      At least one of the debtors and another
                                                                                      •
                                                                                             Student loans
                                                                                             Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
         D      Check If this claim Is for a community debt
                                                                                      D      Debts ta pension or profit-sharing plans, and other similar debts
         Is the clafm subject to offset?                                              '21    Other.   Specify.~C~r~•~d~it_C~•-r~d~------
         Q No
         •      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Clalms                                                  page~of E_
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 33 of 68
  Debtor 1            Shannon Lynnette                           Bunker                                       Case number (ifknownJ,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                      FntName          Middle lumt1          LastNama



                     Your NONPRIORITY Uneecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed bY 4.51 and ao forth.                                                            Totalclalm


        Dept Of Education/nelnet                                                       Last 4 digits of account number _ _ _ _
       Nonpriority Creditor's Name
                                                                                                                                                                   s 2805
                                                                                       When was the debt Incurred?               11/1/2008
        121 S 13th St
       Number             Street
                                                                                       M of the data you file, the cl aim is: Check all that apply.
          Lincoln NE 68508
       City                                               Sfate         21P Code       D      Contingent
                                                                                       D      Unliquidated
       Who Incurred the debt? Check one.
                                                                                       0      Disputed
       0        Debto< 1 only
       •        Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       0        Debtor 1 and Debtor 2 only
       •       At least one of the debtors and another
                                                                                       ill    Student loans
                                                                                       D      Obligations arising out of a separation agreement or divorce that
       D        Check If this clalm Is for a community debt                                   you did not report as priority claims
                                                                                       D      Debts to pension or profit•sharing plans, and other similar debts
       Is the claim subject to offset?
                                                                                      •       Other, Specify   Student Loan
       i!'.I    No
       •       Yes


~·

       Dept OfEducation/nelnet                                                        La.t 4 digits of account number          ___ _                               s 2000
       Nonpriority Creditor's Name
                                                                                      When was the debt Incurred?               01/01/2009
       121 S 13th St
                          .....                                                       As of the date yau file, the cl aim Is: Check all that apply.
       Lincoln NE 68508
       City                                              State          ZIP Code      0      Contingent

       Who incurred the debt? Check one.
                                                                                      •      Unliquidated
                                                                                      D      Disputed
      0        Debto, 1 only
       •       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       0       Debtor 1 end Debtor 2   onty
       0       At least one of the debtors and another
                                                                                      ti     Student loans
                                                                                      D      Obligations arising out of a separation agreement or divorce that
       •       Check if this    claim is for a community debt
                                                                                      •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit.sharing plans, and other similar debts
       Is the     dalm subject to offset?                                             •      other. Specify    Student Loan
      i!'.I No
      •        Yes



                                                                                      Last 4 digits of accouot number          ___ _
                                                                                                                                                                   $1739
       Dept Of Education/nelnet
      Nonpriority Cfedllor's Name
                                                                                      When was the debt Incurred?                04/01/2011
       121 S 13th St
      Number             Streel
                                                                                      As of the date you file, the claim Is: Check ell that apply.
       Lincoln NE 68508
      City                                               Stale          ZIP Code      •      Contingent
                                                                                      D      Unliquidaled
      Who Incurred the debt? Check one.
      (J       Debtor 1 only
                                                                                      •      Disputed

      D        Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0
      0
               Debtor 1 and Debtor 2 only
               At least one of the debtors and another
                                                                                      r!J    Student loans
                                                                                      D      Obligations arising out of a separation agreement or divorce   that
      0        Check if this claim Is for a community debt                                   you did not report as priority claims
                                                                                      D      Debts to pension or profit~haring plans, and other similar debts
      Is the clalm subject to offaet?                                                 •      Other. Specify    Student Loan
      eJ No
      D        Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page !!!. of 1fl_
                 19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 34 of 68
                       Shannon Lynnette                        Bunker                                        Case numbet(lfkmlwn)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                       Fi'$!: Name        Middle Name         last Name



                      Your NONPRIORITY Unsecured Clalms - Continuation Page


  Attar listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                               Total claim


14.221                                                                                  Last -4 dlgtts of ai;count number _ _ _ _
          Dept Of Educatioo/nelnet                                                                                                                                 $   1750
         Nonpriority Creditor's Name
                                                                                        When was the debt lncurnd?               01/01/2009
          121 S 13th St
         Number              Streot
                                                                                        As of the date you flle, the clatm Is: Check all that apply.
          Lincoln NE 685118
         City                                              State          ZIP Code      •     Contingent
                                                                                        D     Unliquidaled
         Who Incurred the debt? Check one.                                              •     Disputed
         ti Debtor 1 only
         •       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
         Q       Debtor 1 and Debtor 2 only
                                                                                        ii    Student loans
         Q       At least one of the debtora and another                                D     Obligations arising out of a separation agreement or divorce that

         •       Check If this clalm Is for a community debt
                                                                                        •
                                                                                              you did not report as priority dalms
                                                                                              Debts to pension or profit•sharing plans, and other similar debts
         Is the claim subject to offset?                                                •     other. Specify    Student Loan
         !!'.J No
         •       Yes


14.231                                                                                  Last 4 digits of account number _ _ _ _                                    $    14763
          Dept Of Education/nelnet
         Noripr1orlty Creditor', Name
                                                                                        When was the debt Incurred?
                                                                                                                                 01/01/2009
          121 S 13th St
         Number              st...,
                                                                                        As of the data YoU file, the claim Is: Check all that apply.
          Lincoln NE 68508
         City                                              S~te           ZIP Code      •     Contingent
                                                                                        •     Unliquidated
         Who incurred the debt? Cheek one.
                                                                                        •     Disputed
         tJ      Debtor 1 only
         •       Debtor 2 only                                                          Type of NON PRIORITY unsecured claim:
         D       Debtor 1 and Debtor 2 only
                                                                                        (I    Student loans
         D       At least one of the debtors and another
                                                                                        •     Obligations arising out of a separation agreement or divorce that
         •       Check If thla claim      t• for a community debt
                                                                                        0
                                                                                              you did not report as priority daims
                                                                                              Debts to pension or profit..sharing plans, and other similar debts
         Is the clalm subject to offset?                                                •     other. Specify:   Student l,oan
         !!'.I   No
         •       Yes



                                                                                        Last 4 dlgtts of account number _ _ _ _
                                                                                                                                                                   $   16983
          Dept OfEducatioo/nelnet
         Nonpllor'rty Cfed"rt:or's Name
                                                                                        When was the debt incurred?               06/01/2017
          121 S 13th St
         Number             Streot
                                                                                        As of the date YoU flle, the clalm Is: Check all that apply.
          Lincoln NE 685118
         City                                              Stele          ZIP Code      •     Contingent

         Who Incurred the debt? Check one.
                                                                                        •     Unliquldated
                                                                                        0     Disputed
         tJ Debtor 1 only
         • Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
         • Debtor 1 and Debtor 2 only                                                   t!J
         •       At least one of the debtors and another
                                                                                        •
                                                                                              Student loans
                                                                                              Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority daims
         0       Check If this clalm Is for a community debt
                                                                                        D     Debts to pension or profit..sharing plans, and other similar debts
         Is the clalm subject to offset?                                                •     other.   Specify Student Loan
         (I No
         •       Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Clalms                                                   page!lof ~
                 19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 35 of 68
                                                                                                                  Case number (lfknowl!l,_ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1              Shannon Lynnette                       Bunker
                                         Mldde Name



                   Your NONPRIORITY Unaecurecl Clalms - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                   Total claim



\4.251   Dept OfEducation/nelnet
                                                                                            Last 4 digits of account number _ _ _ _
                                                                                                                                                                           s 6321
         Nonpriority Cff;lditor's Name
                                                                                            When was the debt incurred?                      07/2018
          121 S 13th St
         Number           s...,
                                                                                            AJJ of the date you flle, the claim Is: Check all that apply.
          Lincoln NE 68508
         Ctty                                              State        ZIP Code            •      Contingent
                                                                                            •      Unllquidated
         Who Incurred the debt? Check one.                                                  •      Dispuled
         6      Debtor 1 only
         •      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
         •      Debtor 1 and Debtor 2 only                                                   ftJ   Student loans
         0      At least one of the debtors and another                                     •      Obligations arii;.ing out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
         •      Check tf this clalm Is tor a community debt
                                                                                            •      Debts to pension or profit-sharing plans, and other similar debts
         11 the claJm subject to offset?                                                     •     Other. Specify     Student Loan
         I!)    No
         •      Yes


~·
                                                                                             Last • digits of account number _ _ _ _                                       $   3500
          Dept Of Education/oelnet
         Nonpriority Creditor's Name                                                                                                         07/2018
                                                                                             When was the debt Incurred?
          121 S 13th St
                           Stroet
                                                                                             As of the date you file, the clalm ls: Check all that apply.
          Lincoln NE 68508
         Ctty                                              State        ZIP Code             0     Contingent
                                                                                             •     Unliquidated
         Who Incurred the debt? Check one.                                                   D     Disputed
         '[I Debtor 1 only
          D Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
         0       Debtor 1 and Debtor 2 only                                                  (I    Student loans
         0       At least one of the debtors and another                                     0     Obligations arislng out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
          D      Check If this clalm Is for a community debt                                 0     Debts to pension or profrt--sharing plans, and other similar debts
         Is the clalm subject to offset?                                                     •     Other. Specify     Student Loan
         I!)     No
         •       Yes


                                                                                                                                                                           S4500
                                                                                             Lut 4 digits of account number _ _ _ _
          Dept OfEducation/nelnet
          Nonpflorlty Creditor's Name
                                                                                             When was the debt Incurred?                       04/2019
          121 S 13th St
          Number           Streot
                                                                                             As of the date you flle, the clalm la: Check all that apply.
          Lincoln NE 68508
          Ctty                                             St•<e        ZIP Code             0     Contingent
                                                                                             •     Unliquidated
          Who Incurred the debt? Check one.                                                  •     Disputed
         6 Debtor 1 only
          •      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
          0      Debtor 1 and Debtor 2 only                                                  {J    Student loans
          0      At least one of the debtors and another                                     •     Obligations arising out of e separation agreement or divorce that
                                                                                                   you did not report as priority claims
          0      Check If this cl aim la for a community debt
                                                                                              0    Debts to pension or profit-sharing plans, and other similar debts
          la the clalm subject to offset?                                                     •    Other. Specify__:Sc::t:.:u:.:d:.:ec::nc:.t::L:.:o:.:•c::nc__ _ _ _ __
          ti No
          •      Yes




 Official Fonn 106E/F                                              Schedule   E/F: Creditors Who Have Unsecured Clalm1                                                         pagel2 of~
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 36 of 68
 Debtor 1           Shannon Lynnette                        Bunker                                         Case number (iflrllOWn) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                     Middle Name



                   Your NONPRIORITY Unaecured Clalms - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total clalm


                                                                                     Last 4 digits of account number _ _ _ _
       Dept OfEducation/nelnet                                                                                                                                  s 6094
      Nonpriority Creditors Name
                                                                                     When was the debt Incurred?                0412019
       121 S 13th St
      Number            Street
                                                                                     As of the date you file, the claim Is: Check alt that apply.
       Lincoln NE 68508
      City                                              State        ZIP Code        D      Contingent
                                                                                     •      Unllquidated
      Who Incurred the debt? Check one.
                                                                                     •      Disputed
      tJ Debtor 1 only
      D       Debtor 2 only                                                          Type of NONPRIORrTY unsecured claim:
      •       Debtor 1 and Debtor 2 only
                                                                                     ii     Student loans
      •       At least one of the debtors and another
                                                                                     •      Obligations arising out of a separation agreement or divorce that
      •       Check If this claim Is tor a community debt
                                                                                     •
                                                                                            you did not report as priority claims
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                •      Other. Specify   Student Loan
      !!'.J   No
      D       Yes



                                                                                     Last 4 dlgtts of account number _ _ _ _                                    $    8.'10
       First Premier Bank
      Non priority Cteditor'a Name
                                                                                     When was the debt Incurred?
                                                                                                                               7122/2019
       601 S Minnesota Ave
      Number            Street
                                                                                     As of the date you file, the claim Is: Check all that apply.
       Sioux Fall, SD 57104
      City                                              Stal8     ZIP Code           D      Contingent
                                                                                     D      Unllquidated
      Who Incurred the debt? Check one.                                              D      Disputed
      0       Debtor 1 only
      •       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim;
      D       Debtor 1 and Debtor 2 only
                                                                                     D
      •       At least one of the debtors and another
                                                                                     D
                                                                                            Student loans
                                                                                            Obligations arising out of a separation agreement or dtvorce that
      •       Check if this clalm Is for a community debt
                                                                                     0
                                                                                            you did not report as priority claims
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      Is the c::laim subject to offset?                                              !;a                                              dL....______
                                                                                            other. Speclfy_;CSJ_re.,d.,it.._,.C,,,aur..
      tJ      No
      0       Yes



                                                                                     Last 4 digits of account number _ _ _ _
                                                                                                                                                                $547
       First Premier Bank
      Nonpriortty Cl"editor's Name
                                                                                    When was the debt incurred?                 06/1412018
       601 S Minnesota Ave,
      Number            Street
                                                                                    A8 of the date you        ftle, the claim Is: Check all that apply.
       Sioux Falls SD 57104
      City                                              State     ZIPCode           •       Contingent
                                                                                    •       Unliquidated
      Who Incurred the debt? Check one.
                                                                                     •      Disputed
      6 Debtor 1 only
      0       Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      D
      •
              Debto, 1 and Debtor 2 only
                                                                                    •       Student loans
              At least one of the debtors and another
                                                                                    •       Obligations arising out of a separation agreement or divorce that
      •       Check If this cl aim Is for a community debt
                                                                                     D
                                                                                            you did not report as priority claims
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                liZI   Other.   Specify_C~r•~d~i~t_C_a_r~d_ _ _ _ _ __
      {J No
      D Yes



Official Form 106E/F                                        Schedule EJF: Credftors Who Have Unsecured Clalms                                                   page13 ot ..!!l._
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 37 of 68
 Debtor 1        Shannon Lynnette Bunker                     Case number ,,,1cnown,_______________
                    FN'SI.Name          Middle Name



                   Your NONPRIORITY Unsecured Clalms - Continuation Page


  After Hating any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total clalm


                                                                                     Last 4 digits of account number _ _ _ _
       First Premier Bank                                                                                                                                       $    730
       Nonpriorfty Creditor's N11"1(1
                                                                                     When was the debt inc:umtd?                05/2019
       601 S Minnesota Ave,
       Number            Street
                                                                                     As of the date you file, the claim Is: Check all that apply,
       c.,Sioux Falls SD 57!04                         .....      ZIPCode            •      Contingent

      Who lncurnd the debt? Check ane.
                                                                                     •      Unliquidated
                                                                                     0      Disputed
      •      Debtor 1 only
      •      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      al     Debtor 1 and Debtor 2 only
                                                                                     0
      •      At least one of the debtors and another
                                                                                     D
                                                                                            Student loans
                                                                                            Obligations arising out of a separation agreement or divorce that
      •      Check If this claim Is for a community debt
                                                                                     D
                                                                                            you did not report as priority claims
                                                                                            Debts to pension or profit-sharing plans, and other similar debls
      ta the clalm subject to offset?                                                t;a    Other,   Specifyc..C,.,_r.,,ed11.il!t.>C.;aurJ.d'-------
      iO     No
      •      Yes




                                                                                     La•t 4 digits of account number _ _ _ _                                    $    890
       First Premier Bank
      Nonpriortty Credito(s Name
                                                                                     When was the debt Incurred?
                                                                                                                               07/2019
       601 S Minnesota Ave
      Number             Street
                                                                                     As of the date you file, the claim Is: Check all that apply.
       Sioux Falls SD 57104
      City                                             Siat,,     ZIP Code           •      Conlingent
                                                                                     •      Unliquideted
      Who incurred the debt? Check one.
                                                                                     •      Disputed
      •      Debtor 1 only
      0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      .1ZJ Debtor 1 and Debtor 2 only                                                •      Student loans
      D      At least one of the debtors and another
                                                                                     •      Obligations arising out of a separalion agreement or divorce lh8'
                                                                                            you did not report as priority claims
      0      Check If this claim 111 for a community debt
                                                                                     0      Debts to pension or profit-sharing plans, 8nd other similar debts
      Is the clalm subject to offset?                                                ijl    other.   SpecifyuC.<1r:,:eydnit"'C-'awr•d.________
      iO     No
      D      Yes


~r     JpmcbAuto
                                                                                     Last 4 digits of account number _ _ _ _
                                                                                                                                                                $0
      Nonpriority Creditor's Nama
                                                                                    When was the debt Incurred?                 09/2013
       Po Box 901003
      Number             street
                                                                                    As of the date you file, the claim ls: Check all that apply.
       Ft Worth TX 76101
      City                                             State      ZIP Code           •      Contingent
                                                                                     •      Unliquidated
      Who Incurred the debt? Check one.
                                                                                     •      Disputed
      ?J Debtor t only
      •      D-.2only                                                               Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                     0      Student loans
      Q      At least one of the debtora and another
                                                                                    •       Obligations arising out of a separation agreement or divorce that
      •      Cheek ff thla clalm Is for a community debt
                                                                                     D
                                                                                            you did not report as priority daims
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                li2I   Other. Specify,_,C:.c•:c•_,L=-ooc•oc•;__ _ _ _ _ __
      CNo
      •      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Clalms                                                   pagel4 of 1!._
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 38 of 68
 Debtor 1          Shannon Lynnette                        Bunker                                         Cese number ( i f ! r n o w n , ~ - - - - - - - - - - - - - -
                                                          La81Namo



                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



                                                                                    Last 4 digits of account number _ _ _ _
       Montana Spine And Joint Rehab                                                                                                                           $   210
      Non priority Creditor's Nsma
                                                                                    When was the debt incurred?               01/2019
       2748 Colonial Dr Ste A
      Number           Stn,et
                                                                                    As of the date you flle, the clalm la: Check all that apply.
       Helena MT 59601
      City                                             State         ZIP Code       D      Contingent
                                                                                    •      Unliquldated
      Who Incurred the debt? Check one.
                                                                                    •      Disputed
      Q Debtor 1 ooly
      •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                    D
      •      At least one or the debtors and another
                                                                                    0
                                                                                           Student loans
                                                                                           Obligations arising out of a separation agreement or divorce that
      •      Check If this claim Is tor a community debt
                                                                                    0
                                                                                           you did not report as priority claims
                                                                                           Debts to pension or profit-sharing plans, and other similar debts
      ls the claim subject to offset?                                               i;;a   Other. Specify,~M~•~d~i~ca~•~--------
      i!l No
      •      Yes




       Progressive Leasing
                                                                                    Last 4 digits of account number         _E~ _ _                            s 2000
      Nonpriority Cfedltor'e Name
                                                                                                                             07/2019
                                                                                   When was the debt Incurred?
       256 West Data Drive
      Number           Street
                                                                                    A. of the date you flle, the clalm Is: Check alt that apply.
       Draper UT 84020
      City                                             Stata         ZIP Code       0      Contingent
                                                                                    •      Unliquidated
      Who Incurred the debt? Check one.
                                                                                    •      Disputed
      ti Debtor 1 only
      •      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                    0      Student loans
      D      At least one of the debtors and another
                                                                                    •      Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D Check if this claim la for a community debt
      Is the claim subject to offset?
                                                                                    •      Debts to pension or profit-sharing plans, and other similar debts
                                                                                    lll    Other. Specify   Rent To Own
      (I     No
      0      Yes



                                                                                   Last 4 digits of account number _ _ _ _
                                                                                                                                                               $25
       Shodalr Children's Hospital
      Non priority Creditor', Name
                                                                                   When was the debt Incurred?                05/2019
       2755 Colonial Dr
      Number
                                                                                   As of the date you file, the claim Is: Check all that apply.
       Helena MT 59601
      City                                             $18te         ZIP Code      •       Contingent

      Who Incurred the debt? Check one.
                                                                                   •       Unliquideled
                                                                                    D      Disputed
      6 Debtor 1 only
      D      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      •      Oebtor 1 and Debtor 2 only
                                                                                   0       Student loans
      •      At least one of the debtors and another
                                                                                   0       Obligations arising out of a separalion agreement or divorce that
      •      Check If thla clalm Is for a community debt
                                                                                    D
                                                                                           you did not report as priority claims
                                                                                           Debts to pension or profit-sharing plans, and other similar debts
      Is the clalm subject to offset?                                               liZI   Other. Speclfy_M_e_d_lc_a_l_ _ _ _ _ _ __
      ti No
      •      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Clalms                                                   page IS of 2!l__
                  19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 39 of 68
 Debtor t               Shannon Lynnette                       Bunker                                       Case number ( # ' k n o w n " - - - - - - - - - - - - - - -
                                                              LllstName



                       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total elaim


14.371                                                                                  Last 4 digits of account humber _ _ _ _
          c:S:,P:cP:::.•.=D:.,b,=•~N-;.v-'cEc'n'-'e'-'rgy""--------------                                                                                        $511
          Nonpriorlty Creditor's Neme
                                                                                        When    was the debt Incurred?          10/2015
           P.o. Box 30150
          Number            Str..t
                                                                                        As of the date you file, the claim Is: Check all that apply.
           Reno NV 89520
          City                                             Slate          ZIP Code      •    Contingent
                                                                                        D    Unliquidated
          Who lneurred the debt? Check one.
                                                                                        •    Disputed
         (I      Debto,- 1 ooly
         •       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only
                                                                                        •
         •       At least one of the debtors and another
                                                                                        •
                                                                                             Student loans
                                                                                             Obligations arising out of a separation agreement or divorce that
         •       Check if this clalm Is for a community debt
                                                                                        •
                                                                                             you did not report as priority claims
                                                                                             Debts lo pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                               YI   Other. Specify,___.Eacle.,c.,tLri,.cJBOJi!IJHL__ _ _ _ __
          i!J No
         •       Yes




                                                                                        Last 4 digits of account number _ _ _ _                                  $    200
          St Peters Health
         Nonpnortty Creditor's Name
                                                                                        When was the debt Incurred?
                                                                                                                               07/09/2019
          P) Box 6228
         Number            Street
                                                                                        As of the date you file, the claim Is: Check all that apply.
          Helena MT 59604
         City                                              State          ZIP Code      •    Contingent

         Who incurred the debt? Check one.
                                                                                        •    Unllquldated
                                                                                        D    Disputed
         •       Debtor 1 only
         lZI     Debto,- 2 ooly                                                         Type of NONPRIORITY unsecured daim:
         0
         •
                 Debtor 1 and Debtor 2 only
                 At least one of the debtorn and another
                                                                                        •    Student loans
                                                                                        D    Obligations arising out of a separation agreement or divorce that
         •       Che<:k tf this clalm Is for a community debt
                                                                                        D
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit~sharing plans, and other similar debts
         Is the clalm subject to offset?                                                ul   Other. Specify,_,,M1Jedowii;c&!!Jlc___ _ _ _ _ _ __
         l!I No
         •       Yes



                                                                                        Last 4 digits of account number _ _ _ _
                                                                                                                                                                 $400
          St Peters Health
         Nonpriortty Creditor's Name
                                                                                        When was the debt incurred?             08/10/2019
          P) Box 6228
         Number            Street
                                                                                        As of the date you file, the claim Is: Check aff that apply.
          Helena MT 59604
         City                                              State          ZIP Code      •    Contingent

         Who Incurred the debt? Check one.
                                                                                        •    Unliquldated
                                                                                        0    Disputed
         0 Debto,- 1 ooly
         D       Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only
                                                                                        0    Student loans
         0       At teasl one of the debtors end another
                                                                                        0    Obligations arising out of a separation agreement or divorce that
         •       Check If this claim Is for a community debt
                                                                                       •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
         Is the clalm subject to offset?                                                ~ Other. Specify,__cM.ceccdcci.cc•ccl,__ _ _ _ _ _ __
         f!'.I   No
         0       Yes




Official Fonn 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 16 of~
                  19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 40 of 68
 Debtor 1                Shannon Lynnette                       Bunker                                        Case number /lfk_,,,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                        FlralName



                      Your NONPRIORITY Un•ecured Clalms - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                 Total claim


14.401                                                                                   Last 4 digits     of account number _ _ _ _
                                                                                                                                                                          1750
          Uheaa                                                                                                                                                      $
         Nonpriority Creditor's NBme
                                                                                         When was the debt Incurred?                09/2009
          60S400W
         Number              Street
                                                                                         As of the date you fife, the claim I•: Check all that apply.
          Salt Lake City UT 84101
         City                                                Stele       ZIP Code         D   Contingent
                                                                                         •    Unliquidated
         Who lncun-ed          the debt? Check one.                                      •    Disputed
         fl      Debtor 1 only
         0       Debt<>< 2 only                                                          Type of NONPRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only
                                                                                         ti   Student loans
         •       At   least one of the debtors and another                               •    Obligations arising out of a separatiOn agreement or divorce that
                                                                                              you did not report as priortty claims
         0       Check If this clalm Is for a community debt
                                                                                          D   Debts to pension or profit-sharing   plans, and olher similar debts
         Is the claim subject to offset?                                                  •   Other. Specify    Student Loan
         iO No
         •       Yes



14.411                                                                                   Last 4 digits of account number _ _ _ _
          Uheaa
         Nonpriorify Creditor's Name
                                                                                                                                   09/2009
                                                                                         When was the debt lneumtd?
          60S400W
         Numbe,              Street
                                                                                         As of the date you file, the clalm Is: Check atl that apply.
          Salt Lake City UT 84101
         City


         Who incurred the debt? Check one.
         ,0 Debtor 1 only
                                                             ·-          ZIP Code         D
                                                                                          0
                                                                                          D
                                                                                              Contingent
                                                                                              Unliquldated
                                                                                              Disputed


         •      2Debtor     only                                                         Type of NONPRIORITY unsecured claim:
         D       Debtor 1 and Debtor 2 only
                                                                                         (I
         • At         least one of the debtors and another
                                                                                         0
                                                                                              Student loans
                                                                                              Obligations arising out of a separation agreement or divorce that
         • Check If          this claim ia for a community debt
                                                                                          D
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profJt-sharing   plans, and other similar debts
         Is the clalm subject to offset?                                                  •   Other. Specify    Student Loan
         1!'.J   No
         0       Yes


~                                                                                         Last 4 digits of account number _ _ _ _
                                                                                                                                                                     $1750
          Uheaa
         Non priority Creditor's. Name
                                                                                         When was the debt Incurred?                  08/2008
          60S400W
         Numbsr              Street
                                                                                         As of the date you file, the claim Is: Check all that apply.
          Salt Lake City UT 84101
         Qfy                                                 Stele       ZJP Code         D   Contingent
                                                                                         0    Unliquidated
         Who Incurred the debt? Check one.                                               0
         a0      Debtor 1 only
                 Oebto, 2 only
                                                                                              Disp.rted

                                                                                         Type of NONPRIORITY unsecured claim:
         D       Debtor 1 and Debtor 2 only
                                                                                          6
         •       At least one of the debtors and another
                                                                                         •
                                                                                              Student loans
                                                                                              Obligations arising out or a separation agreement or    divorce that
         •       Check If this claim Is for a community debt
                                                                                          D
                                                                                              you did not report as priority claims
                                                                                              Debts to    pension or profit-sharing plans, and other slmilar debts
         Is the claim subject to offset?                                                  •   Other. Specify Student Loan
         e'.J    No
         •       Yes




Official Fam, 106E/F                                             Schedule EJF: Creditors Who Have Unsecured Clalm1                                                   page 17 of~
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 41 of 68
 Debtor 1           Shannon Lynnette                        Bunker                                       Case number (ifM<Jwn~--------------
                    Fir91 Name      Middle Name



                   Your NONPRIORITY Unsecured Claims - Continuation Paga


 After listing any entries on this page1 number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim


                                                                                     Last 4 digits of account number _ _ _ _
       Uheaa                                                                                                                                                   $   2000
      Nonpriortty Creditor's Name
                                                                                     When was the debt incumtd?              08/2008
       60S400W
      Number             Street
                                                                                     As of the date you file, the clalm Is: Check all that appty.
       Salt Lake City UT 84101
      City                                              State        ZIP Code        •    Contingent
                                                                                     •    Unliquidated
      Who Incurred the debt? Check one.                                              •    Disputed
      0       Oobto, 1 only
      •       Oobto,   2 only                                                        Type of NONPRIORITY unsecured claim:
      0       Debtor 1 and Debtor 2 only
                                                                                     ti   Student loans
      Q       At least one or the debtors and another
                                                                                     D    Obligations arising out of a separation agreement or divorce that
      •       Check If this clalm Is for a community debt
                                                                                     •
                                                                                          you did not report as priority daims
                                                                                          Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                •    Other. Specify   Student Lotm
      i!'.I No
      •       Yes




                                                                                     Last ,4 digits of account number _ _ _ _                                  $   0
      Nonpriority Creditor's Name
                                                                                                                            07/2008
       60S400W
      Number             ....,                                                       When was the debt Incurred?

                                                                                     As of the date you file, the claim Is: Check all that apply.
       Salt Lake City UT 8410)
      City                                              State        ZIP Code        D    Contingent
                                                                                     D    Unliquidated
      Who Incurred the debt? Check one.
                                                                                    •     Disputed
      Q       Debtor 1 only
      0       Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      0       Debtor 1 and Debtor 2 only                                            (a    Student loans
      •       At least one or the debtors and another
                                                                                     D    Obligations arising out of a separelion agreement or divorce that
      •       Check If thls clalm 19 for a community debt
                                                                                     •
                                                                                          you did not report as priority claims
                                                                                          Debts to pension or profit-sharing plans, and other similar debts
      Is the clalm subject to offset?                                                •    Other. Specify   Student Loan
      !!'.I   No
      D       Yes



                                                                                     Last 4 digits of account number _ _ _ _
                                                                                                                                                               s !800
       Verizon Wireless
      Nonpriority Creditor's Name
                                                                                    When was the debt incurred?               07/2015
      3337 N Montana Ave,
      Number             Street
                                                                                     M of the date you file, the clalm Is: Check all that apply.
       Helena MT 59602
                                                        SIBta     ZIPCode            D    Contingent
                                                                                    •     Unliquidated
      Who Incurred the debt? Check one.
                                                                                    •     Disputed
      tJ Debtor 1 only
      D       Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      D       Debtor 1 and Debtor 2 only
                                                                                    •     Student loans
      D       Al least one of the debtors and another
                                                                                    •     Obllgatlons arising out of a sepat'ation agreement or divorce that
      •       Check If this claim la for a community debt
                                                                                     D
                                                                                          you did not report as priority claims
                                                                                          Debts to pension or profit-sharing plans, and other similar debts
      Is the clalm subject to offset?                                                0    Other.   Specify_C~e~ll~P~h~o~n~•--------
      ii No
      D       Yes




Official Fom, 106E/F                                        Schedule EIF: Creditors Who Have Unsecured Claims                                                  page 18 ofl!!_
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 42 of 68
 Debtor 1            Shannon Lynnette                        Bunker                                         Case number(rfMOwn),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                    Mkldle Name             Last Name



                    Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on thla page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Totalclalm



                                                                                     Last 4 digits of aceount number 000_1_____
       Verizon Wireless                                                                                                                                          $ 1741
      Nonprtortty Creditor's Nam&
                                                                                     When was the debt incurred?                04/2019
       3337 N Montana Ave,
      Number             Street
                                                                                      As of the date you file, the claim Is: Check all that apply.
        Helena MT 59602
      City                                               State          ZIP Code     •       Contingent

      Who incuned the debt? Check one.
                                                                                     •       Unliquidated
                                                                                      D      Disputed
      •        Oebto< 1 only
      IZI      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0        Debtor 1 and Debtor 2 only
                                                                                      Q      Student loans
      Q        At least one of the debtors and another
                                                                                     •       Obligations arising out of a separation agreement or divorce that
      •        Chet:k tf this clalm Is for a community debt
                                                                                      0
                                                                                             you did not report as priority daims
                                                                                             Debts to pension or profit.sharing plans, and other similar debts
      la the claim subject to offset?                                                 i;;a   Other. Specify,_,,c..e.,n.,o,,hll!o,.n,.e________
      li!'.I   No
      •        Yes




       Verizon Wireless
                                                                                     Last 4 digits of account number           _!!!}O~ _ _                       $   800
      Nonpriority Creditor's Name
                                                                                                                               05/2019
                                                                                      When was the debt Incurred?
       3337 N Montana Ave
      Number             Slraet
                                                                                     As of the date you flle, the claim Is: Check all that apply,
       Helena MT 59602
      City                                               Stat,          ZIP Code      D      Contingent
                                                                                      0      Unllquidated
      Who Incurred the debt? Check one.                                              •       Disputed
      •        Debtor 1 only
      W Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      0        Debtor 1 and Debtor 2 only
                                                                                      0      Student loans
      0        At least one of the debtors end another
                                                                                      0      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      0        Check If this claim la for a community debt
                                                                                      0      Debts to pension or profit.sharing plans, and other similar debts
      la the claim subject to offset?                                                 ,ijl other. Specify.~C~e~IJuPuh~OaDue~-------
      li!'.I   No
      •        Yes


                                                                                                                                                                 S 1754
                                                                                     Last 4 digits of account number _ _ _ _
       Webbank/fingerhut
      Nonprlortty Creditor's Name

       6250 Ridgewood Rd
                         ....,
       Saint Cloud MN 56303
                                                                                     When waa the debt Incurred?                 04/2019

                                                                                     As of the date you file, the clalm la: Check all that apply.

      Gey                                                               ZIP(;()(HI    0      Contingent

      Who incurred the debt? Check one.
                                                                                     •       Unliquidated
                                                                                      0      Disputed
      •        Debtor 1 only
      i:f Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      0        Debtor 1 and Debtor 2 only
                                                                                     •       Student loans
      0        At least one of the debtors and another
                                                                                     •  Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      0        Check If this claim Is for a community debt
      Is the clalm subject to offset?
                                                                                     •  Debts to pension or proflt~haring plans, and other similar debts
                                                                                      ~ Other. Specify Online Credit
      6        No
      •        Yes




Official Fonn 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_!!ot~
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 43 of 68
 Debtor 1          Shannon Lynnette                                                                     Case number (If known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Firlit Nsrno     MJdd., Nal!HI



                  Your NONPRIORITY Unsecured Clalms - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and ao forth.                                                          Total cl• lm



                                                                                    Last 4 digits of account number _ _ _ _
       Webbank/fingerhut                                                                                                                                     S 527
      Nonprlority Creditor's Name
                                                                                                                            10/15/2018
       6250 Ridgewood Rd
      Number             ....,
       Saint Cloud MN 5630J
                                                                                   When was the debt Incurred?

                                                                                    As of the date you fife, the claim Is: Check atl that apply.
      City                                             Stata     ZIP Code           D    Contingent
                                                                                    •    Unllquidated
      Who      incurred the debt? Check one.                                        •    Disputed
      6      Debto, 1 only
      0      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                             D    Student loans.
      0      At least one of the debtors and another
                                                                                    •    Obligations arising out of a separation agreemenl or divorce that
      •      Check ff this clalm Is for a community debt
                                                                                    0
                                                                                         you did not report as priority claims
                                                                                         Debts to pension or profit-sharing plans, and other similar debts
      Is the clalm subJect to offset?                                               ca   Other. Specify   Online Credit
      !1i No
      •      Yes



                                                                                    Last 4 digits of account number _ _ _ _                                  $    2174
       Western States Leaming
      Nonpriomy Creditor's Name
                                                                                    When was the debt Incurred?
                                                                                                                           07/2008
       1401 Airport Pkwy
      Number
                                                                                   As of the date ygu Ria, the claim Is: Check ml that apply.
       Cheyenne WY 82001
      City                                             State     ZIP Code           0    Contingent
                                                                                    0    Unliquidated
      Who incurred the debt? Check one.
                                                                                    •    Disputed
      0      Debtor 1 only
      •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                   (I    Student loans
      0 At least one of the debtors and another                                     •    Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      D      Check If this claim ls for a cofflmunlty debt
                                                                                    •    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               •    other. Specify Student Loan
      ti No
      •      Yes


D                                                                                  Last 4 digits of account number _ _ _ _
                                                                                                                                                             $._ _ _ __

      Nonpriority Creditor's Name




      "'"'""'
                         ....,                                                     When was the debt Incurred?

                                                                                   As of the date you flte,    the clalm la: Check all that apply.
                                                       Stato     ZIP Code           0    Contingent
                                                                                   •     Unliquidated
      Who Incurred the debt? Ched< one.
                                                                                   •     Disputed
      •      Debtor 1 only
      •      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                   •     Student loans
      0      At least one of the debtors and another
                                                                                   •     Obligations arising out of a separation agreement or divorce that
      •      Check Jf thla clalm la for a community debt
                                                                                   •
                                                                                         you did not report as priority claims
                                                                                         Debts to pension or profit-sharing plans, and other similar debts
      Is the clalm subject to offset?                                              •     0th..-. Specify_ _ _ _ _ _ _ _ _ __

      •      No
      •      Yes




Official Form 106EIF                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 page20 or 2!._
                 19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 44 of 68



  Debtor          Shannon
                       First Name
                                        Lynnette
                                              MiddleN11m111
                                                                    ... _
                                                               Bunker

  Debtor 2         Dustin                 John                  Bunker
  (Spouse ff filing)   Fir$! Name                                   Last Name


  United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

  Case number
  (Jr knO'M'l)                                                                                                                        •   Check ~ this is an
                                                                                                                                          amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
addftional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      fGf No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this fonn,
      [Cf Yes, Fill in all of the infonnation betow even if the contracts or leases are listed on Schedule NB: Property (Official Fonn 106A/B).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
    example, rent, vehicle lease, cell phone). See the Instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases,



      Person or company with whom you have the contract or lease                             State what the contract or lease Is for


2.1
       Name

       Number            Street

       C;ty                           State         ZIP Code

2.2
       Name

       Number            Slcaet

      City                            State         ZIP Code
2.3
       Name

       Number            Straet

      City                            State         ZIP Code

2.4
       Name

      Number             Street


      C;ty                            State         ZIP Code

2.5
      Name

      Numt,e,-           Slcaet

      City                            State         ZIP Code


Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of_
                19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 45 of 68

 Debtor 1          Shannon Lynnette                      Bunker                                 Case number i n o o w n ~ - - - - - - - - - - - - - -
                   Am Nam"      Mlddm Name               Last Name




 -                 Additional Page If You Have More Contracts or Leases

         Parson or company with whom you have the contract or lease                          What the contract or lease is for


  2.6
         Name


         Number        Street


         City                                State      ZIP Code

  2.7
         Name


         Num.ber       Street


         City                                state      ZIP Code

  2.8

         Name


         Number        Street


         City                                State      ZIP Code


  2.9
         Name


         Number        Street


         City                                State      ZIP Code


  2.1D

         Name


         Number        Street


         City                                State      ZIP Code

  2.11

         Name


         Number        Street


         City                                State      ZIP Code

  2.12

         Name


         Number        Street


         City                                State      ZIP Code


  2.13

         Name

         Number        Street


         City                                State      ZlPCode



Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                             page_ of -
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 46 of 68

 Fill tn th1'c; 1nformatwn to identity your cc1sc


 Debtor 1         Shannon                Lynnette                             Bunker
                    -,~...~..~---------"cM~..,~.~--,-----~'°"=N,~m,------
 Debtor2           D=•~•tt=·•~------J~o~h~•~----~B~•~•~k~•~•------
 (Spouse, if-filing) ~Name            MlddluMlme    Le!JtNamo,

 United States Bankruptcy Court tor the: _ _ _ _ District of MONTANA

 Case number
  (If known)
                                                                                                                                             0   Check ff this is an
                                                                                                                                                 amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                  12/15
Codebtors are people or entitles who are also liable for any debts you may have. Be a& complete and accurate as possible. If two married people
are flling together, both ara equally responsible for supplying correct Information. If mora space Is needed1 copy the Additional Page, fill it out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? {If you are filing a joint case, do not list either spouse as a codebtor.)
      l;ll   No
     •       Yes
 2. Within the last 8 years, have you llved In a community property state or tenitory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     •       No. Go lo line 3.
     •       Yes. Old your spouse, former spouse, or legal equivalent live with you at the time?

             •    No
             •    Yes. In whlch community state or territory did you live? _ _ _ _ _ _ _ _. Fill in the name and current address of that          person.


                   Name of yaur spouse, former apouse. 01' lega/ equivalent



                   Number             Streot



                   City                                           St,t,                     ZIP Code

 3. In Column 1, fist all of your codebtors. Do not Include your spouse as a codebtor if your spouse Is filing with you. List the person
    shown In llne 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule EIF (Official Form 1 0&E/F), or Schedule G (Official Form 1OGG). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                             Column 2: The creditor to whom you owe the debt

                                                                                                           Check all schedules that apply:

~        Nome                                                                                              •   Schedule D, line ___


         Number             ....,                                                                          •
                                                                                                           •
                                                                                                               Schedule E/F, line _ _ _
                                                                                                               Schedule G, tine ___

         City                                                         State                  ZIP Code

§]                                                                                                         •   Schedule D, line _ _ _
         Name

                                                                                                           •   Schedule E/F, line _ _
         Number             Street
                                                                                                           •   Schedule G, line ___

         City                                                         stat,                  ZIP Code

§]                                                                                                         •   Schedule D, line ___
         Name

                                                                                                           •   Schedule E/F, line ___
         Number             Slfflel
                                                                                                           •   Schedule G, tine _ _ _

         City                                                         ...,.                  ZIP Code


Official Fonn 106H                                                            Schedule H: Your Codebtors                                          page 1 of_
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 47 of 68




 ..
  Debtor 1        Shannon Ll".nnette          Bunker                                    Case number iiflmownJ
                 First Name     Middle Name   Last Name



                 Addltlonal Page to List Mora Codebtors

       Column 1: Your codebtor                                                                Column 2: The creditor to whom    you owe the debt

                                                                                              Check all schedules that apply:
 19
        Name                                                                                  •    Schedule D, line ___

                                                                                              •    Schedule E/F, line ___

        Number         ......                                                                 •    Schedule G, lino _ _


        City                                       Stat,                   ZIP Code


 EJ     Nam,                                                                                  •    Schedule D, ltne _ _ _

                                                                                              •
        Numbe,         ....,                                                                  •
                                                                                                   Schedule E/F, line _ _ _
                                                                                                   Schedule G, line ___


        City                                       State                   ZIPeocte


 E;]    Name                                                                                  •    Schedule D, line _ _
                                                                                              •    Schedule E/F, line ___

        Number



        City
                       ··-                         State                   Zfp Code
                                                                                              •    Schedule G, hne




 EJ     Name                                                                                  •    Schedule D, line _ _ _

                                                                                              •    Schedule E/F, line _ _
        Number         ......                                                                 •    SchE!'dule G, lfne ___


        City                                       Stato                   ZIP Code

 []
        Name                                                                                  •    Schedule D, line ___

                                                                                              •    Schedule Elf, line
        Number         ......                                                                 •    Schedule G, line ___


        City                                       ...,.                   ZIP Code

 []
        Nome                                                                                  •    Schedule D, line ___

                                                                                              •    Schedule E/F, hne
        Number         S"8ot                                                                  •    Schedule G, line _ _ _


        City                                       Stat,                   ZIP Code

 Q      N.;ime                                                                                •    Schedule D, line _ _ _

                                                                                              •    Schedule E/F, line
        Number         .....,                                                                 •    Schedule G, line ___


        City                                       state                   ZIP Code
 []
        Nom,                                                                                  •    Schedule D, line

                                                                                              •
                      ·-
                                                                                                   Schedule E/F, line ___
        Number                                                                                •    Schedule G, line ___


        City                                       State                   ZIP Code




Official Form 106H                                         Schedule H: Your Codebtore                                             page_ of
                                                                                                                                             -
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 48 of 68


 Fifi   in   this 111fonnat1011 to 1(/cnt!fy yow case


 Debtor 1
                    Shannon                   Lynnette          Bunker
                      Fnt.Nam111              Middle Name           Lam.Name

 Debtor2              Dustin                   John               Bunker
 (Spouse,    if filing) Rm Neme,              Mklcla Name           Lest Name


 United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

 Case number                                                                                           Check if this is:
  (If known)
                                                                                                       0     An amended filing
                                                                                                       0     A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
Official Form 1061                                                                                           MM/ OD/ YY'fY

Schedule I: Your Income                                                                                                                                  12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct infonnatlon. If you are man1ed and not filing jointly, and your spouse is living with you, Include lnfonnation about your spouse.
If you are separated and your spouse is not filing with you, do not Include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any addltlonal pages, write your name and case number (If known). Answer every question.


•iii                Describe Employment

1. Fill in your employment
      information.                                                         Debtor 1                                    Debtor 2 or non-filing spouse

      If you have more than one job,
      attach a separate page with
      Information about additional          Employment status          Ef Employed                                     llZi    Employed
      employers.                                                       i;1J" Not employed                              0       Not employed
      Include parMime, seasonal, or
      self.employed work.
                                                                      homemaker                                     Retail Associate
                                           Occupation
      Occupation may include student
      or homemaker, if it applies.
                                            Employer's name           n/a                                           BigLots
                                                                     n/a                                             2930 Prospect Ave, Helena Mt 59601
                                           Employer's address
                                                                      Number    Street                               Number          Street




                                                                      City               State    ZIP Code           C;ty                     State   ZIP Code

                                           How long employed there?         n/a                                        3 weeks
                                                                            -  ---
iifM                r.lve Details About Monthly Income

      Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.
      If you or your non-fillng spouse have more than one employer, combine the information for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this fonn.

                                                                                                  For Debtor 1        For Debtor 2 or
                                                                                                                      non-flllng spouse
 2.     list monthly gross wages1 salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.      2.                                $   114
                                                                                                  $0
 3. Estimate and list monthly overtime pay.                                                 3.   +$0                 + $460

 4. Calculate gross income. Add line 2 + line 3.                                         4.       $0
                                                                                                                 II        $   574



Official Form 1061                                               Schedule I: Your Income                                                              page 1
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 49 of 68

Debtor 1          Shannon Lynnette                                 Bunker                                                          Case numt,erw1<no""'·~-------------
                  Firs1N11111e        Middle Name



                                                                                                                               For Debtor 1    For Debtor 2 or
                                                                                                                                               noo..flHng spouse

   CoPY line 4 here ................................................................... ...........................   + 4.     $0                  $574

5. List all payroll deductlona:

    Sa. Tax, Medicare, and Social Security deductions                                                                   5a.    $0                  $0
    Sb. Mandatory contributions for retirement plans                                                                    5b.    $0                  $0
    Sc. Voluntary contributions for retirement plans                                                                    Sc.    $0                  $0
     5d. Required repayments of retirement fund loans                                                                   5d.    $0                  $0
    Se. Insurance                                                                                                       5a.    $0                  $0
    Sf. Domestic support obllgatlons                                                                                    51.    $0                  $0
    5g. Union dues                                                                                                      5g.    $0                  $0
     5h. Other deductions. Specify:                                                                                     5h. +$0                +   $

 6. Acid the payroll deductions. Add lines 5a +Sb+ Sc+ 5d + Se +5f + 5g + Sh.                                            6.    $                   $0

 7. Calculate total monthly take-home pay. Subtract Une 6 from line 4.                                                  7.     $0                  $574

 B. List all other Income regularly received:
    Ba. Net Income from rental property and from operating a business.
        profession, or farm
        Attach a statement for eac:h property and business showing gross
        receipts, ordinary and nec:essary business expenses, and the total                                                     $0                  $   0
        monthly net income.                                                                                             8a.
     Bb. Interest and dividends                                                                                         8b.    $0                  $0
     Sc:. Family support payments that you, a non-flling spouse, or a dependent
          regularly receive
           Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                        8c.
                                                                                                                               $0                  $0
           settlement, and property settlement.
    8d. Unemployment compensation                                                                                       8d.    $0                  $ 0
     Be. Social Security                                                                                                Be.    $0                  $   0
     Sf. Other government asslst.ance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify: n/a                                                              81.

     8g. Pension or retirement Income                                                                                   8g.    $   0               $~0_ _ __
     Sh. Other monthly Income. Specify: _nl_a_ni_a_ _ _ _ _ _ _ _ __                                                    8h. +$0                +$0
                                                                                                                                               .-:====-.
 9. Acid all other income. Add lines 8a + 8b + 8c + 8d +Se+ Sf +8g + Sh.                                                9
                                                                                                                         ·    Is   O          II   $
                                                                                                                                                       0
                                                                                                                                                                     I
10. Calculate monthly Income. Add line 7 + line 9.
    Add the entries in line 1O for Debtor 1 and Debtor 2 or non-filing spouse.                                          10.   I$,~0~--1       +I   $.~5"-74~--       I= 1$5~7~• ~---
11. State all other regular contributions to the expanses that you list In Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not indude any amounts already included in lines 2-1 O or amounts that are not available to pay expenses listed in Schedufe J.
    Specify: n/a                                                                                                                                               11.   +   $,--'0,__ _ __

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summery of Your Assets and Liabllities and Certain Statistical Information, if it applies                                         12.       1$ 574
                                                                                                                                                                         Combined
                                                                                                                                                                         monthly Income
 13. Do you expect an Increase or decrease within the year after you file this fonn?
    ~No.
    rtl    Yes. Explain:


Official Fonn 1061                                                                      Schedule I: Your Income                                                            page2
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 50 of 68


     Fill 1n this 1nforrnat1on to 1rlpntify your case


     Debtor 1          Shannon                   Lynnette            Bunker
                                                 Mldd~ Name             Last Name                      Check if this is:
                         Dustin                   John                 Bunker
     Debtor2
     (Spouse, If flllng) Fnt Name                Middle Name            La&t Name
                                                                                                       0   An amended filing
                                                                                                       0   A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the: _ _ _ _ District or MONT ANA                                  expenses as of the following date:
     Case number                                                                                           MM/ DD/ YYYY
      (II known)




    Official Form 106J
    Schedule J: Your Expenses                                                                                                                               12/15

    Be as complete and accurate as possible. If two married people are flllng together, both are equally responslble for supplying correct
    information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

-                      Describe Your Household

1. Is this a joint case?

      cf No.Go to line 2.
      ~Yes. Does Debtor 2 llve In a separate household?

                    \1Z No
                    IC" Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents?                     [\J No                               Dependent's relationship to                  Dependent's      Does dependent live
      Do not 11st Debtor 1 and
      Debtor 2.
                                               ro each
                                                    Yes. Fill out this Information for Debtor 1 or Debtor 2
                                                         dependent .......................... - - - - - - - - - - -
                                                                                                                                 age              with you?

                                                                                                                                                 [l7No
       Do not state the dependents'
       names.
                                                                                                                                                 p-ves
                                                                                                                                                 ICJNo
                                                                                                                                                  p-ves
                                                                                                                                                 !CfNo
                                                                                                                                                 iCtYes
                                                                                                                                                 I

                                                                                                                                                 !CfNo
                                                                                                                                                 p-ves
                                                                                                                                                 [l7No
                                                                                                                                                  p-ves
    3. Do your expenses Include
                                               ~No
       expenses of people other than
       yourself and your dependents?           fa Yes
•§€¥                 ..:atlmate Your Ongoing Monthly Expenses
    Estimate your expenses as of your bankruptcy flllng date unless you are using this form as a • upplement In a Chapter 13 case to report
    expenses u of a date after the bankruptcy Is flied. If this Is a supplemental Schedule J, check the box at the top of the form and fill In the
    applicable date.
    Include expenses paid for with non-cash government assistance If you know the value of
    such assistance and have included It on Schedule I: Your Income (Official Fonn 1061.)                                              Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and                              $    685
        any rent for the ground or lot.                                                                                4.

         If not included In line 4:
         4a.       Real estate taxes                                                                                   4a.         $0
                                                                                                                       4b.         $ 20
         4b.       Property, homeowner's, or renter's insurance

         4c.       Home maintenance, repair, and upkeep expenses                                                       4c.         $0
         4d.       Homeowner's association or condominium dues                                                             4d.     $0

Official Form 106J                                                Schedule J: Your Expenses                                                              page 1
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 51 of 68


 Debtor t         Shannon Lynnette                   Bunker                                  Case number(h'kllOWl'I)_ _ _ _ _ _ _ _ _ _ _ _ __
                  First Nam~     MidaleName         lalllNerne




                                                                                                                          Your expenses

                                                                                                                      $0
 5, Additional mortgage payments for your residence, such as home equity loans                                 5.

 6. Utilities:
       Sa.   Electricity, heat, natural gas                                                                    6a.    $ 183

       6b.   Water, sewer, garbage collection                                                                  6b.    $0
       6c.   Telephone, cell phone, Internet, satellite. and cable services                                    6c.    $   220
       6d.   Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              6d.    $0
  7. Food and housekeeping supplies                                                                            7.     $ 400

 a.    Childcare and children's education costs                                                                8.     $    0
 9. Clothing, laundry, and dry cleaning                                                                        9.     $ 200
1o.    Personal care products and services                                                                     10.    $    0
11. Medical and dental expenses                                                                                11.    $ 60
12. Transportation. Include gas, maintenance, bus or train fare.                                                      $    0
    Do not include car payments.                                                                               12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                         13.    $0
1-4.   Charitable contributions and rellglous donations                                                        14.    so
1s. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                     15a.   $ 0
       15b. Health Insurance                                                                                   15b.   $ 42
       15c. Vehicle insurance                                                                                  15c.   $ 112
       15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         16d.   $ 0

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   16.
                                                                                                                      $    0

17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                         17a.   $ 450

       17b. Car payments for Vehide 2                                                                          17b.   $    0
       17c. OU,er. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                17c.   $ 0
       17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             17d.   $ 0

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Fonn 1061).                                           18.   $ 0

19. Other payments you make to support others who do not Hve with you.
       Specify:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                        19.   $    0

20.    other real property expenses not included In lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                        20a.   $   0

       20b. Real estate taxes                                                                                  20b.   $ 0
       20c. Property, homeowner's, or renter's insurance                                                       20c.   $    0
       20d. Maintenance, repair, and upkeep expenses                                                           20d.   $ 0
       20e. Homeowner's association or condominium dues                                                        20e.   $ 0



Official Form 106J                                               Schedule J: Your Expenses                                                page 2
             19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 52 of 68


                 Shannon Lynnette                     Bunker                                    Case number (KJmown),_ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                 FntNM!i,                         LaslNami,




21.    Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 21.   +$,_o_ _ _ _ _ _ __


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                           22s.    $       2392

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                   22b.    $ _ _ _ _ _ __

       22c. Add line 22a and 22b. The result is your monthly expenses.                                        22c.    $_ _ _ _ _ _ _ __




23. Calculate your monthly net Income.
                                                                                                                          $   574
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                      23a.

      23b.   Copy your monthly expenses from line 22c above.                                                   23b.   -$ 2392

      23c.   Subtract your monthly expenses from your monthly Income.
                                                                                                                          $    -1818
             The result Is your monthly net income.                                                            23c.




24. Do you expect an Increase or decrease In your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ~No.
      Ef Yes.      Explain here:




Official Fonn 106J                                             Schedule J: Your Expense&                                                page3
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 53 of 68


Fill 111 tlt!s mtorm.itton to 1tle11t1fy your cc1se


Debtor 1          Shannon                     Lynnette                 Bunker
                c:;;,..,=.;._-=.-=.;c___ _ _ _ _.;:";.··.;:·e;,:e,."."------'---~"~"~'"•~--.- - - - -
Debtor 2          __,Dc:;Ue,S:,l:,in,__ _ _ _ ___,Jc,oe,he,n'-_____B=u!!n,_,ke"r'-----
(Spouae, lfflling) FhtName                     Middle Name                 LutN<lme


United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

Case number
(If known)
                                                                                                                                         0   Check if this is an
                                                                                                                                             amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                   12/15

  If two man-led paopla are flllng together, both are equally responslble for supplylng correct Information.
  You must file this form whenever you flle bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20
  years, or bolh.18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below


       Old you pay or agree to pay someone who Is NOT an attorney to help you flll out bankruptcy forms?

       Q     No
       0     Yes.    Name of person, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Pf"epsmr's Notice, Declaration, end
                                                                                                        Signature (Official Form 119),




       Under penalty of perjury, I declare that I have read the summary and schedules flied with this deelaratlon and
       that they are true and correct.




     x)L£~J;tr
           Signature of Debtor 1


           Date /I     J9
                  MM/ OD
                             cl)! 'f
                             / YYYY
                                                                                Date\   l 19 Jol9
                                                                                      MM/ OD I YYYY




   Official Form 106Dec                                            Declaration About an Individual Debtor's Schedulee
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 54 of 68
B 201B (Form 201B) (12/09)


                                 UNITED STATES BANKRUPTCY COURT
                                                 _ _ _ _ _ District Of_M_O_N_T_AN_A

Inre
        Bunker, Shannon -and- Bunker, Dustin                                        Case No. _ _ _ _ _ __
                              Debtor
                                                                                            7
                                                                                    Chapter _ _ _ _ _ __



                             CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                 UNDER§ 342(b) OF THE BANKRUPTCY CODE


                                   Certification of (Non-Attorney] Bankruptcy Petition Preparer
         I, the [non-attorney) bankruptcy petition preparer signing the debtor's petition, hereby certify that I delivered to the debtor the
attached notice, as required by§ 342(b) of the Bankruptcy Code.


Printed name and title, if any, of Bankruptcy Petition Preparer                     Social Security number (If the bankruptcy petition
Address:                                                                            preparer is not an individual, state the Social Security
                                                                                    number of the ofiicer, principal, responsible person, or
                                                                                    partner of the bankruptcy petition preparer.) (Required
x___________________                                                                by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.




                                                         Certification of the Debtor
           I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy
Code.

~l(i..r\00) i- ~t1D
Printed Narne(s) ofDebtor(s)
                                       t:cr1 bl,
Case No. (if known) _ _ _ _ _ _ _ _ __                                                                                 l}/~z/l<\
                                                                                                                         1Date




Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under§ 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit Bon page 2 of Form Bl contains a certification by the
debtor's attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form BI also include this certification.
              19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 55 of 68


   Fill 1n tt11s 1nformal1on lo 1dent1fy your cc1se


   Debtor 1
                      Shannon                     Lynnette           Bunker
                          Firl;!Neme              Middle Name              LeRNeme

   Debtor 2               Dustin                    John                 Bunker
   (Spouse,   if filing) Flrat Name               MiddleNeme


   United states Bankruptcy Court for the: _ _ _ _ District of MONTANA

   Case number
    (If knD'M'I)                                                                                                                      0   Check Wthis is an
                                                                                                                                          amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/19
 Ba as complete and accurate as possible. ff two married people are filing together, both are equally responsible for supplying correct
 Information. ff more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (If known). Answer every question.


                     Give Details About Your Marital Status and Where You Lived Before


   1. What la your current marital status?

        ~ Married
        fa Not married

   2. During the last 3 years, have you llved anywhere other than where you live now?
       f6a No
       ro     Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

                   Debtor 1:                                        Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                    lived there                                                            lived there

                                                                                       •   Same as Debtor 1                               0   Same   as Debtor 1

                                                                    From                                                                      From    ---
                   Number              Street                                              Number Street
                                                                    To                                                                        To



                   City                         Slate ZIP Code                             City                    State ZIP Code

                                                                                       D   Same as Debtor 1                               D   Same as Debtor 1


                                                                    From                                                                      From _ __
                   Number              Street                                              Number Street
                                                                    To                                                                        To



                   City                         Slate ZIP Code                             City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property • tate or territory? (Community property
        states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       ltif No
        [Cf Yes. Make sure you fill out Schedule H: Your Cadebtors (Official Form 106H).


 ff fj              Explaln the Sources of Your Income
Official Form 107                                  Statement of Flnanclal Affairs for Individuals Flllng for Bankruptcy                            page 1
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 56 of 68


Debtor 1       Shannon Lynnette                      Bunker                                              Case number ( l f k o o w n ) ~ - - - - - - - - - - - - - -
               Fir!ll:Nsne     Middle Name




  4, Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    l6zl No
    [O Yes. Fill in the details.
                                                          Debtw1                                                  Dobtor2

                                                          Sources of Income              Gross Income             Sources of income           Gross Income
                                                          Check all thal apply.          {before deductions and   Check all that apply.       (before deductions and
                                                                                         exclusions)                                          exclusions)

           From January 1 of current year until           •   Wages, commissions,
                                                              bonuses,tips
                                                                                         $ 0
                                                                                                                  •   Wages, commissions,
                                                                                                                      bonuses, lips           $ 0
           tho data you flied for bankruptcy:
                                                          0   Operating a business                                •   Operating a business


           For last calendar year:                        Q   Wages, commissions,
                                                              bonuses, tips                  0
                                                                                                                  •   Wages, commissions,
                                                                                                                      bonuses, tips           $    0
                                                                                         $
           (January 1 to December 31,
                                             yyyy
                                                          0   Operating a business                                •   Operallng a business



           For the calendar year before that:             •   Wages, commissions,
                                                              bonuses, tips
                                                                                                                  •   Wages, commissions,
                                                                                             0                        bonuses,tips
           (January 1 to December 31,
                                             YVYY
                                                          •   Operating a business
                                                                                         $
                                                                                                                  •   Operating a business
                                                                                                                                              $ 0




  5. Did you receive any other Income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits: royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     jtl' No
     /0" Yes. Fill In the details.
                                                          De-1                                                     Dobtor2

                                                          Sources of Income              Gross Income from         Sources of income          Groes Income from
                                                          Describe below.                each source               Describe below.            each eource
                                                                                         (before deductions and                               (before deductions and
                                                                                         exclusions)                                          exdusions)



            From January 1 of current year untll                                     $0                                                      $ 0
            the date you flied for bankruptcy:                                       $, _ _ _ _ _ _ _ - - - - - - - - -                      $,_ _ _ _ __
                                                                                     $                                                       $._ _ _ _ _ __


            For last calendar year:                                                  $ 0                                                     $ 0
            (January 1 to December 31, ___ )                                         $._ _ _ _ _ _ _ - - - - - - - - - $._ _ _ _ _ __
                                             yyyy
                                                                                     $._ _ _ _ _ _ _ - - - - - - - - - $._ _ _ _ _ __


            For the calendar year before that:                                       $ 0                                                     $ 0
            (January 1 to December 31, ___ )                                         $._ _ _ _ _ _ _ - - - - - - - - - $
                                             yyyy
                                                                                     $,_ _ _ _ _ _ _ - - - - - - - - - $




Official Form 107                               Statement of Flnanc:lal Affairs for lndlvlduals Filing for Bankruptcy                                       page 2
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 57 of 68


Debtor 1        Shannon Lynnette                              Bunker                                      Case number ! i f k n o w r l ~ - - - - - - - - - - - - -
               Fil'llt Namll          Mlddlll Name           last NBl!lll




              List Certain Payments You Made Before You Flied for Banluuptcy



 6. Are either Debtor 1 's or Debtor 2's debts prlmarlly consumer debts?

    fEi No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               Mincurred by an individual primarily for a personal, family, or household purpose.n
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               •      No. Go to line 7.

               D      Yes. List below each creditor to whom you paid a total of $6,425• or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

    ~      Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              ~       No. Go to line 7.

              !•      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony, Also, do not include payments to an attorney for this bankruptcy case.


                                                                              Detnof       Total amount paid        Amount you &till owe     Was this payment for .••
                                                                              payment



                         Cl"editor'a.Name
                                                                                           $_ _ _ _ _ _ _         $._ _ _ _ _ __
                                                                                                                                             •    Mongage
                                                                                                                                              Dea,
                         Number       Street                                                                                                 •    Credit earn
                                                                                                                                              D Loan repayment
                                                                                                                                              D Suppliers or vendors
                         City                        Stal,         ZIP Code
                                                                                                                                              D Other _ _ _ __

                                                                                           $_ _ _ _ _ _ _ $_ _ _ _ _ _ _
                                                                                                                                              0   Moctgage
                         Credltot'a. NalTIEI
                                                                                                                                              0   Car

                         Number       Street                                                                                                 •    Credit card

                                                                                                                                              D Loan repayment
                                                                                                                                             •    Suppliers or vendors

                         City                                      ZIP Code
                                                                                                                                             •    other _ _ __




                                                                                           $_ _ _ _ _ _ _ $_ _ _ _ _ __                       0   Moctgaga
                         Creditor's Name
                                                                                                                                             •    ea,
                         Number       Snet                                                                                                    D Credit card
                                                                                                                                             •    Loan repayment

                                                                                                                                              D Suppliers or vendors
                         C,ty                        .....         ZIP Code
                                                                                                                                              D Other -----



Official Form 107                                        Statement of Flnanclal Affairs for Individuals FIiing for Bankruptcy                             page 3
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 58 of 68


Debtor 1           Shannon Lynnette
                   First Name      Middle Nana
                                                         Bunker                                      Case number {If   known~--------------

 7. Within 1 year before you flied for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as chHd support and alimony.

    lfll No
    ftl" Yes. List all payments to an insider.
                                                                        Dates of      Total amount     Amount you still    Reason for this payment
                                                                        payment       paid              owe

                                                                                     $_ _ _ _ $_ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code


                                                                                     $_ _ _ _ $_ _ __
            Insider's Name


            Number        Strut




            City                                 state   ZIP Code


 e. Within 1 year before you flied for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

    [CJ No
     •     Yes. List all payments that benefited an insider.
                                                                       Dates of       Total amount     Amount you stlll    Reason for this payment
                                                                       payment        paid             owe
                                                                                                                           Include creditor's name

                                                                                     $"_ _ _ __ $"_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $"_ _ _ _ _ $"_ _ _ __
            Insider's Name



            Number        Street




                                                 State   ZIP Code



Official Form 107                                   Statement of Flnanclal Affairs for Individuals FIiing for Bankruptcy                             page 4
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 59 of 68


Debtor 1      Shannon Lynnette                           Bunker                                         Case number (lflu>olffl),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                 MiddleNa-ne            LutName




             Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you flied for bankruptcy, were you a party In any lawsuit, court action, or administrative procHdlng?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

    [la No
    JU Yes. Fm in the details.
                                                              Nature of the case                  Court or agency                             Status of the case


           Case title_ _ _ _ _ _ _ _ _ _ __                                                      Court Name
                                                                                                                                              •   Pending
                                                                                                                                              D   On appeal

                                                                                                           s...,                              D   Concluded

           Case number _ _ _ _ _ _ _ _ __
                                                                                                 """""
                                                                                                 c;iy                   Stale   ZIP Code




           CasatiUe~-----------                                                                  CoortName
                                                                                                                                              •   Pending

                                                                                                                                              D   On appeal

                                                                                                 Number    s_,                                •   Conduded

           Case number _ _ _ _ _ _ _ _ __
                                                                                                 c;iy                   State   ZIP Code


 10. Within 1 year before you flied for bankruptcy. was any of your property repossessed, foreclosed, garnished, attached, seized, or levled?
     Check all that apply and fill In the details below.

    ~ No.     Goto line 11.
    fO Yes. Fill in the infonnation below.
                                                                        Describe the property                                    Date       Value of the property



                                                                                                                                            $,_ _ _ __
              creditor's Name



               Number   Stn,et                                          Explaln what happened

                                                                        •   Property was repossessed.
                                                                        •   Property was -closed.
                                                                        D   Property was garnished.
              Cijy                             state   ZIP Code         0   Property was attached, seized, or leVied.

                                                                        Describe the property                                    Date        Value of the propertj



                                                                                                                                            $_ _ _ __
              Creditor's Name



              Number    Street
                                                                        Explain what happened

                                                                        0   Property was repossessed.
                                                                       •    Property was foreclosed.

              City
                                                                       •    Property was garnished.
                                               State   ZIP Code
                                                                       •    Property was attached, seized, or levied,



Official Form 107                                 Statement of Flnanclal Affairs for lndlvlduals Filing tor Bankruptcy                               pages
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 60 of 68


Debtor 1            Shannon Lynnette                          Bunker                                      Case numberw1uiown,L_ _ _ _ _ _ _ _ _ _ _ _ __
                    FirslName       Middle Name




  11. Within 90 days before you flied for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
    [\a No
     D Yes. Fill in the details.
                                                                  Describe the action the creditor took                     Date action      Amount
                                                                                                                            was taken
           Creditor's Name

                                                                                                                                             $,_ _ _ __
           Number       street




           City                            State   ZIP Code      Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year beforeyou flied for bankruptcy, was any of your property In the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
    [\a No
     •     Yes


•&•I              I.lat Certain Gifts and ContrlbutloM

  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    f« No
     •     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Deacrlbe the gifts                                         Dates you gave        Value
            per person                                                                                                      the glfta



                                                                                                                                              $._ _ _ __
           Person   to Whom You Gave the Gift

                                                                                                                                              $,_ _ __


           Number       Street



           City                            State   ZIP Code

           Person's relationship to you


           Gifts with a total value of more than $600            Describe th• gifts                                        Oates you gave     Value
           per person                                                                                                      the gifts


                                                                                                                                              $,_ _ _ __
           Person to Whom YDU Gaw, thtt Gift


                                                                                                                                              $


           Number      Sl.r!tet



           City                            State   ZIP Code

           Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Flnanclal Affairs for Individuals Flllng for Bankruptcy                              page6
            19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 61 of 68


Debtor 1             Shannon Lynnette                         Bunker                                         Case number ( l f k n o w 1 l ) ~ - - - - - - - - - - - - - -
                     FlrstNane      MlddleName




    1... Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

      ~No
       •    Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities                 Describe what you contributed                                       Date you          Value
             that total mon than $600                                                                                                contributed



                                                                                                                                                       $,_ _ _ __
            Charity's Name

                                                                                                                                                       $,_ _ _ __



            Number       Street




            City           .....        ZIP Code




-                    Ust Certain Loss•-

    15. Within 1 year before you flied for bankruptcy or since you flied for bankruptcy, did you lose anything because of theft. fire, other
        disaster, or gambling?

      ff;iNo
      p- Yes. Fill In the details.
             Describe the property you lost and
             how the loss occumtd
                                                                 Describe any lnsunmce coverage for the loss

                                                                 lndude the amount that insurance has paid. List pending insurance
                                                                 claims on line 33 of Schedule A.18.: Property.
                                                                                                                                     Date of your
                                                                                                                                     loss               ..
                                                                                                                                                       ,,
                                                                                                                                                       Value of property




                                                                                                                                                        $,_ _ _ __




FIA                 I.1st Certain Paym • nts or Transfers

    16. Within 1 year before you flied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
        you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      f"Gzf No
      rcr   Yes. FIii in the details.

                                                                 Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                     transfer was
             Pem,n Who Was Paid                                                                                                      made


             Number       Street                                                                                                                       $


                                                                                                                                                       $

             City                         State    ZIP Code



             Email or website address


             Person Who Made the Payment, Ir Not You



Official Form 107                                    Statement   of Flnanclal Affairs for lndivlduals FIiing for Bankruptcy                                    page7
           19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 62 of 68


Debtor 1           Shannon Lynnette                          Bunker                                            Case number (JHOOll'!l),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              LastN11:11e




                                                                      Description and value of any property tranafened               Data payment or        Amount of
                                                                                                                                     transfer waa made      payment


            Person Who Waa Paid
                                                                                                                                                           $,_ _ _ __

            Number       Street
                                                                                                                                                           $_ _ _ __



            Ctty                         State   ZIP Code




            EmaH or website address


            Person Who Made the Payment, If Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

    ~No
     •     Yes. Fill in the details.

                                                                      Deacrlptlon and value of any property tranafem,d               Date payment or       Amount of payment
                                                                                                                                     transfer waa
                                                                                                                                     made
            Person Who Was Paid

                                                                                                                                                           $_ _ _ __
            Number        Street


                                                                                                                                                           $,_ _ _ __

            C'Y                          Stale   ZIP Cade

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred In the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a securtty interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     IGf No
     !CT Yes. Fill in the details.
                                                                     DeacrlptJon and value of property        Describe any property or payment. received      Date tranafer
                                                                     tranaferred                              or debts paid In exehange                       was made
            Perwn Who Received Transfer



            Number       Strwt




            Ctty                         State   ZIP Code


            Person's relationship to you _ _ _ __



            Person Who Received T l'l!lnsfer



            Numbet'      Street




            Clfy                         State   ZIP Code

            Person's relationship lo you _ _ _ __

Official fom, 107                                  Statement of Financial Affairs for lndlvlduals Flllng for Bankruptcy                                          page B
          19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 63 of 68


Oebtor1           Shannon Lynnette                        Bunker                                            Case number (ifknowtl),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                          Last Name




 19. Within 10 years before you flied for bankruptcy, did you transfer any property to a aelf..gettlad trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

    ~No
     •    Yes. Fill in the details.

                                                                  Description and value of the property transferred                                        Date transfer
                                                                                                                                                           was made


          Name of trust




              List Certain Flnanclal Accounts, Instruments, Sale De-It Boxas, and                                     Sto,..• Units
 20. Within 1 year before you filed for bankruptcy, ware any financial accounts or Instruments held In your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses1 pension funds, cooperatives, associations, and other financial institutions.
    P"No
     p-v••. FIii in the detslls.
                                                                  Last 4 digits of account humber     Type of account or         Date account waa       Last balance before
                                                                                                      Instrument                 closed, aold, moved,   ctoalng or transfer
                                                                                                                                 or transferred

           Name of FlnanelaJ Institution
                                                                  XXXX-_ -           -      -         0   Checking                                      $._ _ __

           Number    Str.et                                                                           •   Saving•

                                                                                                      • Money    market

                                                                                                      0   Brokerage
           City                       Stallo   ZIP Code                                               •   Othe,_ _ __



                                                                  XXXX-_ -           -      -         • Checking                                        $,_ _ __
           Name of Flnanclal lnstltutlon
                                                                                                      •   Savtngs

           Number    street                                                                           •   Money market

                                                                                                      0   Bl'Ok.,.ge

                                                                                                      •   other_ _ __
           City                       state    ZIP Code


 21. Do you now have, or did you have within 1 year before you flied for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
    lilf No
    IQ" Yes. FIii in the details.
                                                                  Who else had • cca• s to It?                     Describe the contents                       Do you atill
                                                                                                                                                               have It?

                                                                                                                                                               •   No
           Name of Flnandal Institution                          .....                                                                                         •   Yes

           Number    Stl'fft                                     Number   Street


                                                                 City                    ZIP Code
           City                       State    ZIP Code


Official Form 107                                Statement of Flnanclal Affairs for Individuals Allng for Bankruptcy                                          page 9
~ - - - - - - - - - - - - - - - - ------- -




                        19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 64 of 68


             Debtor 1            Shannon Lynnette                         Bunker                                                  Case number (if/uloWII) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                         LastNam111




              22. Have you stored property In a storage unit or place other than your home within 1 year before you flied for bankruptcy?
                   i(jJ No
                   0    Yes. FIii in the details.
                                                                                 Who else has or had accns to it?                      Describe the contents                  Do you still
                                                                                                                                                                              have it?

                                                                                                                                                                               • No
                          Name of Storage FaeHlty                                N,me
                                                                                                                                                                               • Yes
                          Number    StrNt                                        Numt,..,    Strut


                                                                                 CltyState ZIP Cod•




             •if..        City                       state    ZIP Code



                                 1 - l f y Property Yau Hold or Control for eom-n• EIH
               23. Do you hold or control any property that someone el&e owns? Include any property you borrowed from, are storing for,
                   or hold In trust for someone.
                   ~No
                   [O Yes. FIii in the details.
                                                                                Where Is the property?                                 Describe the property               Value


                                                                                                                                                                           $,_ __

                                                                               Numbe,       Street
                          Number    Stnaet




                          Clly                       State    ZIP Code
                                                                               City                           .....    ZIP Code




             l&ii·i              Glw    -II• Mout Envlronmental Information
               For the purpose of Part 10, the following definitions apply:
               • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                 hazardous or toxic substances, wa1tes, or material Into the air, land, soll, surface water, groundwater, or other medium,
                    lncludlng statutes or regulatlons controlling the cleanup of these substances, wastes, or material.

               • Site means any location, faclllty, or property as defined under any environmental law, whether you now own, operate, or
                 utfllze It or used to own, operate, or utlllze It, Including disposal sites.

               •    Hazardous material means anything an environmental law defines as a hazardous waste1 hazardous substance, toxic
                    substance, hazardous matertal, pollutant, contaminant, or similar term.

               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

               24. Has any governmental unit notified you that you may be liable or potentially Hable under or In violation of an environmental law?

                   /l:J No
                    •   Yes. Fill In the details.
                                                                                Governmental unit                          Envlronmental law, If you know It              Date of notice



                        Name ofalte                                            Governmental unit


                        Number     StrMI                                       Number       Slrfft


                                                                               City                  Stat.   ZIPCode



                        City                        St.ta    ZIP Code



             Official Form 107                                   Statement of Financial Affairs for lndtvlduals Flllng for Bankn.lptcy                                       page 10
          19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 65 of 68


Debtor1           Shannon Lynnette                    Bunker                                                    Case number { l f / u l o w n , ~ - - - - - - - - - - - - - -
                                                     Last Name




  25. Have you notifted any governmental unit of any release of hazardous material?

    fll No
     •    Yes. FIii in the details.
                                                            Governmental unit                               Environmental law, if you know It                   Date of notice



           Name ofslte                                     Govemmantal unit


                                                           Number     street


                                                           City                  State    ZIP Code


           City                   Stele   ZIP Code


  26. Have you been a party In any judlclal or administrative proceeding under any environmental law? Include settlements and orders.

    ilzf No
     •    Yes. Fill In the details.
                                                             Court or agency                                                                                     Status of the
                                                                                                                 Nature of the case
                                                                                                                                                                 use
          Case tltle,_ _ _ _ _ _ _ _ _ _ __
                                                             Court Name
                                                                                                                                                                •    Pending

                                                                                                                                                                •    On appeal
                                                             Number     Stniet                                                                                  •    Concluded

          Case number                                        City                        Stale   ZIP Code



•ii•+             Give   -II• About Your Busln... or Connections to Any BuslnHS
 27. Within 4 years before you flied for bankruptcy, did you own a business or have any of the following connections to any business?
          • A sole proprietor or self-employed In a trade, profeHlon, or other activity, either full-time or part-time
          •   A member of a limited liability company (LLC) or limited liability partnership (LLP)
          •   A partner In a partnership
          •   An officer, director, or managing executive of a corporation
          •   An owner of at least 5% of the voting or equity securities of a corporation

    !if No. None of the above applies. Go lo Part 12.
    rEf Yes. Check all that apply above and fill In the details below for each business.
                                                             Describe the nature of the business                               Employer ldentlffcatlon number
                                                                                                                               Do not Include Social Security number or mN.
           Bualnaaa Name

                                                                                                                               EIN: _ _ _ _ _ _ _ _ _
           Number    Strael
                                                             Name of accountant or bookkeeper                                  Oates business existed


                                                                                                                               From               To
           City                   State   ZIP Code
                                                             Describe the nature of the buslMH                                 Employer ldentfflcatlon number
                                                                                                                               Do not Include Soclal Security number or ITIN.
           Bu.Inna Name

                                                                                                                               EIN:

                                                             Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                               From               To
           City                   Stale   ZIP Code

Official Form 107                           Statement of Financial Affairs for lndlvtdualrs FHlng for Banknlptcy                                                    page 11
          19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 66 of 68


Debtor1           Shannon Lynnette                         Bunker                                    Case number{ifknownl,_ _ _ _ _ _ _ _ _ _ _ _ __
                 F,m Name        Mo:ldle Nane




                                                                                                                Employer Identification number
                                                              Describe the nature of the business
                                                                                                                Do not Include Social Security number or mN.
           Buslnns Name
                                                                                                                EIN: _ _        _______


                                                              Name of accountant or bookkeeper                  Dates business oxtsted



                                                                                                                From               To
           Chy                         State    ZIP Code




 28. Within 2 years before you flied for bankruptcy, did you give a flnanclal statement to anyone about your business? Include all flnanclat
     Institutions, creditors, or other parties.

    [Cf No
     •    Yes. FIii in the detalls below.

                                                              Date Issued




           ·-
           Number       Street
                                                              MM/ DD/YYYY




           Chy                         Stale    ZIP Code




      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20 years, or both.
      1B U.S.C. §§ 152, 1341, 1519, and 3571.




           Signature of Debtor 1


           Date    J   J/;[{)&J)Cj                                            Date   ii /~,!Jej (t
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Fifing for Bankruptcy (Official Form 107)?

     ~      No
      •     Yes


      Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy fonns?
      •    No
      0    Yes. Name of person._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~• Attach the Bankruptcy Petition Preparer's Notice,
                                                                             Declaration, and Signature (Official Form 119).




Official Fonn 107                                 Statement of Financial Affairs for lndMduals FIiing for Bankruptcy                              page 12
               19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 67 of 68

Fill 111 this 1nformat1on to 1ne11t1fy your case

                  Shannon                   Lynnette              Bunker
Oebtor1
                    Firstt,u,me                                         Lest Nam&

Oebtor2
                    Dustin                   John                      Bunker
(Spouse, if f~!ng) Fl,-t: ,-me              Mkl!le Nam&                 Lest Nam~


United States Bankruptcy Court for the: _ _ _ _ District of MONTANA

Case number                                                                                                                                 •     Check if this is an
 (tfkllown)                                                                                                                                       amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                             1211s

  If you are an Individual flllng under chapter 7, you must flll out this form If:
  •   creditors have clalm • secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  tf two man-ied people are flllng together In a Joint case, both are equally responsible for supplying correct infonnatlon.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

  •§81               Ust Your Creditors Who Have Secured Claims

      1. For any creditors that you llsted In Part 1 of Schedule D: Creditors Who Have Clai~ Secured by Property (Official Form 1060), flll In the
         Information below.

           Identify the creditor and the property that Is collateral                  What do you Intend to do wtth the property that   Oki you claim the property
                                                                                      secures a debt?                                   as exempt on Schedule C?

          Creditor's
          name:
          Description of
          property
                                                                                    U Surrender the property.
                                                                                     0-Retain the property and redeem it
                                                                                    IO'"Retain the property and enter Into a
                                                                                         Reaffirmation Agreement.
                                                                                                                                        B:.
          securing debt:
                                                                                    fCfRetain the property and [explain]: _ _ __



                                                                                                                                        B
          Creditor's                                                                [O Surrender the property.                               o
          name:
                                                                                    f'O Retain the property and redeem it.                   es
          Description of
          property                                                                  f"O Retain the property and enter into a
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                    f•   Retain the property and [explain]: _ _ __



          Creditors
          name:

          Description of
          property
          securing debt:
                                                                                    n:J Surrender the property.
                                                                                    fO Retain the property and redeem it.
                                                                                    fO Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
                                                                                                                                        B    o
                                                                                                                                             es


                                                                                    fO Retain the property and [explain}: _ _ __

                                                                                    ro Surrender the property.
                                                                                                                                        B
          Creditor's                                                                                                                         o
          name:
                                                                                    f"O Retain the property and redeem it                    es
          Description of
          property                                                                  rD Retain the property and enter into a
          securing debt                                                                  Reaffinnation Agreement.
                                                                                    f"D Retain the property and [explain]: _ _ __

  Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
            19-61191-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 15:01:43 Page 68 of 68

Debto<1
                  Shannon Lynnette               Bunker                                    Case number (tfknown),_ _ _ _ _ _ _ _ _ _ _ _ __
                              MiddeNarn11
                 First Name
                                                """'"'"'
                  List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Offlclal Form 106G),
  fill In the Information below. Do not list real estate teases. Unexpired leases are leases that are still In effect: the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume lt.11 U.S.C. § 365(p)(2).

          Describe your unexpired personal property leases                                                          WIii the   tease be assumed?

      Lessor's name:                                                                                               0-No
                                                                                                                  IOYes
      Description of leased
      property:


      Lessor's name:


      Description of leased
      property:


      Lessor's name:                                                                                               0-No

      Description of leased                                                                                       roves
      property:



      Lessor's name:                                                                                              fo No
                                                                                                                  IIT Yes
      Description of leased
      property:



      Lessor's name:                                                                                               0-No
                                                                                                                  IITves
      Desaiption of leased
      properly'.


      Lessor's name:                                                                                              ["EtNo
                                                                                                                  roves
      Description of leased
      property:



      Lessor's name:


      Description of leased
      property:




•HIE              Sign Below


    Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a dabt and any
    personal property that is subject to an unexpired lease.



   ~  Signature of Debtor 1
                                                             ~ \,~Y) ~ :b 1\1\'llhOi\.-
                                                                  ignature of Debt   2
                                                                                      a



      Date/I      C1'fl I ~
              MM/ DO
                                                                 Datel i   GQ a:il, j
                                                                      MM/ OD/ YYYY




Official Form 108                             Statement of Intention for Individuals Flllng Under Chapter 7                            page2
